 

Exhibit 10.1

 

CERTAIN MATERIAL (INDICATED BY AN ASTERISK [*]) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

AWARD/CONTRACT

1.

THIS CONTRACT IS A RATED ORDER

RATING

PAGE OF PAGES

 

UNDER DPAS (15 CFR 350)

DO-A1

1

72

2.

CONTRACT (Proc.  Inst.  Ident.) NO.

3.

EFFECTIVE DATE

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

H92222- 08-D-0048

 

30 Jun 2008

 

5. ISSUED BY

CODE

 H92222

6. ADMINISTERED BY (If other than Item 5)

CODE

 S0512A

HQ USSOCOM SOAL-K
ATTN  [*]
7701 TAMPA POINT BLVD
MACDILL AFB FL 33621-5323

 

 

DCMA LOS ANGELES
16111 PLUMMER ST.
BLDG. 10, 2ND FLOOR
SEPULVEDA CA 91343

 

SCD: B      

 

 

 

 

 

 

 

 

 

 

7. NAME AND ADDRESS OF CONTRACTOR      (No., street, city, county, state and zip
code)

AEROVIRONMENT, INC.

DAVID RINDELS

181 W HUNTINGTON DR STE 202

MONROVIA CA 91016-3456

8. DELIVERY

[    ] FOB ORIGIN                   [ X ] OTHER     (See below)

9. DISCOUNT FOR PROMPT PAYMENT

 

Net 30 Days

 

10. SUBMIT INVOICES

  (4 copies unless otherwise specified)

TO THE ADDRESS

ITEM

Section G

CODE  60107

FACILITY CODE

SHOWN IN:

 

11. SHIP TO/MARK FOR

CODE

 

12. PAYMENT WILL BE MADE BY

CODE

HQ0339

See Schedule

 

 

DFAS COLUMBUS CENTER

WEST ENTITLEMENT OPERATIONS

P.O. BOX 182381

COLUMBUS OH 43218-2381

 

 

13.

AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:

14. ACCOUNTING AND APPROPRIATION DATA

  [     ] 10 U.S.C. 2304(c) (          )  [     ] 41 U.S.C. 253(c) (          )

 

 

 

15A. ITEM NO.

15B. SUPPLIES/ SERVICES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15G. TOTAL AMOUNT OF CONTRACT

$68,337,959.00

16. TABLE OF CONTENTS

(X)

SEC.

DESCRIPTION

PATE(S)

(X)

SEC.

DESCRIPTION

PAGE(S)

 

PART I-THE SCHEDULE

 

 

PART II - CONTRACT CLAUSES

 

X

A

SOLICITATION/ CONTRACT FORM

1

X

I

CONTRACT CLAUSES

47 - 61

X

B

SUPPLIES OR SERVICES AND PRICES/ COSTS

2 - 39

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

X

C

DESCRIPTION/ SPECS./ WORK STATEMENT

40

X

J

LIST OF ATTACHMENTS

62 - 72

X

D

PACKAGING AND MARKING

41

       PART IV- REPRESENTATIONS AND INSTRUCTIONS

X

E

INSPECTION AND ACCEPTANCE

42

 

K

REPRESENTATIONS, CERTIFICATIONS AND

 

X

F

DELIVERIES OR PERFORMANCE

43

 

OTHER STATEMENTS OF OFFERORS

 

X

G

CONTRACT ADMINISTRATION DATA

44 - 45

 

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

X

H

SPECIAL CONTRACT REQUIREMENTS

46

 

M

EVALUATION FACTORS AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. [    ] CONTRACTOR’S NEGOTIATED AGREEMENT        (Contractor is required to
sign this document and return             copies to issuing office.)  Contractor
agrees to furnish and deliver all items or perform all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein. The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents: (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.
 (Attachments are listed herein.)

18. [    ] AWARD   (Contractor is not required to sign this
document.)         Your offer on Solicitation Number
H92222-08-R-0019                            
 including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government’s solicitation and your offer, and
(b) this award/contract. No further contractual document is necessary.

19A. NAME AND TITLE OF SIGNER  (Type or print)

20A. NAME OF CONTRACTING OFFICER

   [*]

 

TEL: [*]

EMAIL: [*]

19B. NAME OF CONTRACTOR

19C. DATE SIGNED

20B. UNITED STATES OF AMERICA                   

20C. DATE SIGNED

 

 

 

 

BY

 

 

 

BY

[*]



 

 

30-Jun-2008

 

 

(Signature of person authorized to sign)

 

 

 

(Signature of Contracting Officer)

 

 

 

 

 

NSN 7540-01-152-8069

26-107

 

STANDARD FORM 26 (REV. 12/2002)

 

 

 

 

Previous edition is usable

GPO 1985 o - 469-794

 

Prescribed by GSA

 

 

 

 

FAR (48 CFR) 53.214(a)

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 2 of 125

 

Section B - Supplies or Services and Prices

 

INSTRUCTIONS

B.1 This is an indefinite delivery, indefinite quantity (IDIQ) contract with
firm fixed price, cost plus fixed fee , and cost-no fee line items.  The
contract minimum is $5,000,000, and the contract maximum is $200,000,000 over
the life of the contract.

 

B.2  Shipping  shall not be included under the production CLINs for the complete
AECV SUAS system or subsystems; and shall be charged against the shipping CLIN
under each contract period.

 

B.3 For Administrative Purposes because of the Government Contract Writing, the
MAX QTY and MAX LINE ITEM COST are just fillers under CLINS 0001, 1001, 2001,
3001, 4001 and 0006, 1006, 2006, 3006, 4006 and shown herein based on dollars
not quantities. The correct pricing is under Exhibits A and B of Section J.

 

B.4  Reference SF 26, Block 15G. The TOTAL AMOUNT OF THE CONTRACT is $0 as no
monies are put on the basic contract. This amount is an estimate based on the
estimates in the pricing/costs outlined under Section B.

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001

 

 

 

[*]

 

Each

 

$1.00

 

$[*]

 

 

 

COMPLETE SYSTEMS AND PARTS

FFP

All Environment Capable Variant Small Unmanned Aircraft System (AECV SUAS) IAW
Section J, Attachments 1-3. ISP shall be procured and priced under separate ISP
CLIN.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

See Exhibit A

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 3 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

 

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

IAW Section J, Attachments 1-3. Defined as those end items and LRUs estimated as
required to provide maintenance float for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

 

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

WITH GFE IAW Section J, Attachments 1-3. Defined as those end items and LRUs
estimated as required to provide maintenance float for [*] systems for [*]
months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 4 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

 

 

ISP DEPOT MAINTENANCE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/ [*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

 

 

ISP DEPOT MAINTENANCE WITH GFE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as  necessary to provide planned and unplanned depot maintenance
[*] systems for [*] months/ [*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 5 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006

 

 

 

[*]

 

Lot

 

$1.00

 

$[*]

 

 

 

TRAINING

FFP

IAW Section J, Attachments 1-3. Travel costs excluded; charged against separate
TRAVEL CLIN.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

See Exhibit B

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

 

 

Contractor Logistics Support (CLS)

CPFF

Depot Maintenance Unplanned.  Overhead: [*]%; Fee: [*]%:

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

H92222-08-D-0048

 

Page 6 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

 

 

CLS Depot Maintenance Planned

FFP

IAW Section J, Attachments 1-3. PER SYSTEM.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0009

 

 

 

[*]

 

Lot

 

$[*]

 

$[*]

 

 

 

CLS - Repair Parts

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0010

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

 

 

CLS - Transportation

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 7 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0011

 

 

 

[*]

 

Lot

 

$[*]

 

$[*]

 

 

 

CLS - Logistics Support

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0012

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

 

 

ENGINEERING SUPPORT

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 8 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0013

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

 

 

SPIRAL EVOLUTION

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee: [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0014

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

 

 

TRAVEL - COST - NO FEE

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0015

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

 

 

SHIPPING - COST- NO FEE

COST

AECV SUAS Systems and Subsystems (CLINs 0001-0019) IAW Section J, Attachments
1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 9 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0016

 

 

 

1

 

Lot

 

 

 

NSP

 

 

 

Data

FFP

IAW Section J, Attachment 1 and Exhibit A.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

 

 

 

 

See Exhibit C

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0017

 

 

 

1

 

Years

 

UNDEFINED

 

$0.00 NC

 

 

 

Warranty

FFP

One-year warranty for each AECV SUAS System or Subsystem IAW Section K,
Attachment J.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$0.00

 

 


 

H92222-08-D-0048

 

Page 10 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1001

 

 

 

[*]

 

Each

 

$1.00

 

$[*]

 

OPTION

 

COMPLETE SYSTEMS AND PARTS

FFP

All Environment Capable Variant Small Unmanned Aircraft System (AECV SUAS) IAW
Section J, Attachments 1-3. ISP shall be procured and priced under separate ISP
CLIN.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1002

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

IAW Section J, Attachments 1-3. Defined as those end items and LRUs estimated as
required to provide maintenance float for [*] systems for [*] months /[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

H92222-08-D-0048

 

Page 11 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1003

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP INVENTORY CONTROL POINT SYSTEM
FFP
WITH GFE IAW Section J, Attachments 1-3. Defined as those end items and LRUs
estimated as required to provide maintenance float for [*] systems for [*]
months/[*] hours.
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1004

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP DEPOT MAINTENANCE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 12 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1005

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP DEPOT MAINTENANCE WITH GFE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as  necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/ [*] hours..

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1006

 

 

 

[*]

 

Lot

 

$1.00

 

$[*]

 

OPTION

 

TRAINING

FFP

IAW Section J, Attachments 1-3. Travel costs excluded; charged against separate
TRAVEL CLIN.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 13 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1007

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

Contractor Logistics Support (CLS)

CPFF

Depot Maintenance Unplanned. Overhead: [*]%; Fee: [*]%:

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1008

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

CLS Depot Maintenance Planned

FFP

IAW Section J, Attachments 1-3. Per System.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 14 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1009

 

 

 

[*]

 

Lot

 

$[*]

 

$[*]

 

OPTION

 

CLS - Repair Parts

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1010

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

CLS - Transportation

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1011

 

 

 

[*]

 

Lot

 

$[*]

 

$[*]

 

OPTION

 

CLS - Logistics Support

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 15 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1012

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

ENGINEERING SUPPORT

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1013

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

SPIRAL EVOLUTION

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee: [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1014

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

TRAVEL - COST - NO FEE

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 16 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1015

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

SHIPPING - COST- NO FEE

COST

AECV SUAS Systems and Subsystems (CLINs 0001-0019) IAW Section J, Attachments
1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1016

 

 

 

1

 

Lot

 

 

 

NSP

 

OPTION

 

Data

FFP

IAW Section J, Attachment 1 and Exhibit C.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 17 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

1017

 

 

 

1

 

Years

 

UNDEFINED

 

$0.00 NC

 

OPTION

 

WARRANTY

FFP

One-year warranty for each AECV SUAS System or Subsystem IAW Section J,
Attachment 1.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$0.00

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2001

 

 

 

[*]

 

Each

 

$1.00

 

$[*]

 

OPTION

 

COMPLETE SYSTEMS AND PARTS

FFP

All Environment Capable Variant Small Unmanned Aircraft System (AECV SUAS) IAW
Section J, Attachments 1-3. ISP shall be procured and priced under separate ISP
CLIN.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 18 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2002

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

IAW Section J, Attachments 1-3. Defined as those end items and LRUs estimated as
required to provide maintenance float for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2003

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

WITH GFE IAW Section J, Attachments 1-3. Defined as those end items and LRUs
estimated as required to provide maintenance float for [*] systems for [*]
months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 19 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2004

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP DEPOT MAINTENANCE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2005

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP DEPOT MAINTENANCE WITH GFE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as  necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/ [*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 20 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2006

 

 

 

[*]

 

Lot

 

$1.00

 

$[*]

 

OPTION

 

TRAINING

FFP

IAW Section J, Attachments 1-3. Travel costs excluded; charged against separate
TRAVEL CLIN.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2007

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

CONTRACTOR LOGISTICS SUPPORT (CLS)

CPFF

Depot Maintenance Unplanned IAW Section J, Attachments 1-3. Overhead: [*] %;
Fee: [*] %

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 21 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2008

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

CLS Depot Maintenance Planned

FFP

IAW Section J, Attachments 1-3. Per System.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2009

 

 

 

1

 

Lot

 

$[*]

 

$[*]

 

OPTION

 

CLS - Repair Parts

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2010

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

CLS – Transportation

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 22 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2011

 

 

 

1

 

Lot

 

$[*]

 

$[*]

 

OPTION

 

CLS - Logistics Support

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2012

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

ENGINEERING SUPPORT

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 23 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2013

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

SPIRAL  EVOLUTION

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee: [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2014

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

TRAVEL - COST - NO FEE

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2015

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

SHIPPING - COST- NO FEE

COST

AECV SUAS Systems and Subsystems (CLINs 0001-0019) IAW Section J, Attachments
1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 24 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2016

 

 

 

1

 

Lot

 

 

 

NSP

 

OPTION

 

Data

FFP

IAW Section J, Attachment 1 and Exhibit C.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2017

 

 

 

1

 

Years

 

UNDEFINED

 

$0.00 NC

 

OPTION

 

WARRANTY

FFP

One-year warranty for each AECV SUAS System or Subsystem IAW Section J,
Attachment 1.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$0.00

 

 


 

H92222-08-D-0048

 

Page 25 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3001

 

 

 

[*]

 

Each

 

$1.00

 

$[*]

 

OPTION

 

COMPLETE SYSTEMS AND PARTS

FFP

All Environment Capable Variant Small Unmanned Aircraft System (AECV SUAS) IAW
Section J, Attachments 1-3. ISP shall be procured and priced under separate ISP
CLIN.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3002

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

IAW Section J, Attachments 1-3. Defined as those end items and LRUs estimated as
required to provide maintenance float for [*] systems for [*] months / [*]
hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 26 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3003

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

WITH GFE IAW Section J, Attachments 1-3. Defined as those end items and LRUs
estimated as required to provide maintenance float for [*] systems for [*]
months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3004

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP DEPOT MAINTENANCE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 27 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3005

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP DEPOT MAINTENANCE WITH GFE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as  necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3006

 

 

 

[*]

 

Lot

 

$1.00

 

$[*]

 

OPTION

 

TRAINING

FFP

IAW Section J, Attachments 1-3. Travel costs excluded; charged against separate
TRAVEL CLIN.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 28 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3007

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

CONTRACTOR LOGISTICS SUPPORT (CLS)

CPFF

Depot Maintenance Unplanned IAW Section J, Attachments 1-3. Overhead: [*]%; Fee:
[*]%

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3008

 

 

 

1

 

Lot

 

$[*]

 

$[*]

 

OPTION

 

CLS Depot Maintenance Planned

FFP

IAW Section J, Attachments 1-3. Per System.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 29 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3009

 

 

 

1

 

Lot

 

$[*]

 

$[*]

 

OPTION

 

CLS - Repair Parts

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3010

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

CLS - Transportation

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3011

 

 

 

1

 

Lot

 

$[*]

 

$[*]

 

OPTION

 

CLS - Logistics Support

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 30 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3012

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

ENGINEERING SUPPORT

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3013

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

SPIRAL EVOLUTION

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee: [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

 

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3014

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

TRAVEL - COST - NO FEE

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 31 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3015

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

SHIPPING - COST- NO FEE

COST

AECV SUAS Systems and Subsystems (CLINs 0001-0019) IAW Section J, Attachments
1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3016

 

 

 

1

 

Lot

 

 

 

NSP

 

OPTION

 

Data

FFP

IAW Section J, Attachment J and Exhibit C.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 32 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3017

 

 

 

1

 

Years

 

UNDEFINED

 

$0.00 NC

 

OPTION

 

WARRANTY

FFP

One-year warranty for each AECV SUAS System or Subsystem IAW Section J,
Attachment 1.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$0.00

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4001

 

 

 

[*]

 

Each

 

$1.00

 

$[*]

 

OPTION

 

COMPLETE SYSTEMS AND PARTS

FFP

All Environment Capable Variant Small Unmanned Aircraft System (AECV SUAS) IAW
Section J, Attachments 1-3. ISP shall be procured and priced under separate ISP
CLIN.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 33 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4002

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

IAW Section J, Attachments 1-3. Defined as those end items and LRUs estimated as
required to provide maintenance float for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4003

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP INVENTORY CONTROL POINT SYSTEM

FFP

WITH GFE IAW Section J, Attachments 1-3. Defined as those end items and LRUs
estimated as required to provide maintenance float for [*] systems for [*]
months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 34 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4004

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP DEPOT MAINTENANCE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4005

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

ISP DEPOT MAINTENANCE WITH GFE

FFP

IAW Section J, Attachments 1-3. Defined as those long lead depot level spare
parts estimated as  necessary to provide planned and unplanned depot maintenance
for [*] systems for [*] months/[*] hours.

FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 35 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4006

 

 

 

[*]

 

Lot

 

$1.00

 

$[*]

 

OPTION

 

TRAINING

FFP

IAW Section J, Attachments 1-3. Travel costs excluded; charged against separate
TRAVEL CLIN.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4007

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

CONTRACTOR LOGISTICS SUPPORT (CLS)

CPFF

Depot Maintenance Unplanned IAW Section J, Attachments 1-3. Overhead: [*]%; Fee:
[*]%

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 36 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4008

 

 

 

[*]

 

Each

 

$[*]

 

$[*]

 

OPTION

 

CLS Depot Maintenance Planned

FFP

 IAW Section J, Attachments 1-3. Per System.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4009

 

 

 

[*]

 

Lot

 

$[*]

 

$[*]

 

OPTION

 

CLS - Repair Parts

FFP

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4010

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

CLS - Transportation

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 37 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4012

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

ENGINEERING SUPPORT

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4013

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

SPIRAL EVOLUTION

CPFF

IAW Section J, Attachments 1-3. Overhead: [*]%; Fee: [*]%.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

 

$[*]

 

 

 

FIXED FEE

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL MAX COST + FEE

 

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4014

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

TRAVEL - COST - NO FEE

COST

IAW Section J, Attachments 1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 38 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4015

 

 

 

UNDEFINED

 

Lot

 

UNDEFINED

 

$[*]

 

OPTION

 

SHIPPING - COST- NO FEE

COST

AECV SUAS Systems and Subsystems (CLINs 0001-0019) IAW Section J, Attachments
1-3.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX COST

$[*]

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4016

 

 

 

1

 

Lot

 

 

 

NSP

 

OPTION

 

Data

FFP

IAW Section J, Attachment 1 and Exhibit C.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 39 of 125

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

4017

 

 

 

1

 

Years

 

UNDEFINED

 

$0.00 NC

 

OPTION

 

WARRANTY

FFP

One-year warranty for each AECV SUAS System or Subsystem IAW Section J,
Attachment 1.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

$0.00

 

 


 

H92222-08-D-0048

 

Page 40 of 125

 

Section C - Descriptions and Specifications

 

 STATEMENT OF WORK

The contractor shall provide all labor, equipment, tools, supervision and other
items or services as needed IAW the Statement of Work under Section J,
Attachment 1.  All work called for by the contract line items specified in
Section B shall be performed in accordance with Section J attachments and
exhibits or as cited on applicable delivery orders.

 

 


 

H92222-08-D-0048

 

Page 41 of 125

 

Section D - Packaging and Marking

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

5652.246-9000  Marking of Warranted Items (1998)

 

Each item covered by a warranty shall be stamped or marked with the contract
number, item description, and ship to address. Items shall also include markings
that state (i) the existence and substance of the warranty, (ii) the warranty
duration, and (iii) who to notify if supplies are found to be defective. Where
this is impractical, written notice shall be attached to or furnished with the
warranted item.

 

(end of clause)

 

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

5652.247-9000  Packaging & Marking - F.O.B. Destination (1998)

 

The shipping, address, contract number, device number, and any other “MARK FOR”
information shall be clearly marked on the outside of all packages shipped under
this contract. Information shall be easily identified without opening the
package. This information shall also be included on the inside of all packages.

 

(end of clause)

 


 

H92222-08-D-0048

 

Page 42 of 125

 

Section E - Inspection and Acceptance

 

 

 

INSPECTION AND ACCEPTANCE TERMS

 

Inspection is at source and acceptance is at destination.

 

 

 

CLAUSES INCORPORATED BY REFERENCE

 

 

52.246-2

Inspection Of Supplies--Fixed Price

AUG 1996

 

52.246-4

Inspection Of Services--Fixed Price

AUG 1996

 

52.246-5

Inspection Of Services Cost-Reimbursement

APR 1984

 

252.246-7000

Material Inspection And Receiving Report

MAR 2003

 

 


 

H92222-08-D-0048

 

Page 43 of 125

 

Section F - Deliveries or Performance

 

 

 

DELIVERY INFORMATION

 

Delivery schedule will be specified under individual delivery orders.

 

 

CLAUSES INCORPORATED BY REFERENCE

 

 

52.242-15

Stop-Work Order

AUG 1989

 

52.242-15 Alt I

Stop-Work Order (Aug 1989) -  Alternate I

APR 1984

 

52.242-17

Government Delay Of Work

APR 1984

 

52.247-34

F.O.B. Destination

NOV 1991

 

52.247-48

F.O.B. Destination--Evidence Of Shipment

FEB 1999

 

 


 

H92222-08-D-0048

 

Page 44 of 125

 

Section G - Contract Administration Data

 

 

Accounting Data to be specified under individual delivery orders.

 

 

 

CLAUSES INCORPORATED BY REFERENCE

 

 

5652.232-9003

Instructions to Paying Office (2005)

MAY 2005

 

 

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

252.204-7006   BILLING INSTRUCTIONS (OCT 2005)

 

When submitting a request for payment, the Contractor shall--

 

(a) Identify the contract line item(s) on the payment request that reasonably
reflect contract work performance; and

 

(b) Separately identify a payment amount for each contract line item included in
the payment request.

 

(End of clause)

 

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

5652.216-9000  Fixed Fee Information (2003)

 

Subject to the requirements of FAR 52.216-8 and all other withholding
requirements of this contract, the fixed fee stated in Section B shall be paid
to the contractor at the same percentage rate as the percentage of incurred and
allowable costs proportionate to the total estimated cost.

 

(end of clause)

 

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

TYPE OF DOCUMENT:

  COMBO

 

 

 

 

 

 

 

 

 

 

Vendor/Contractor CAGE CODE:

  60107

 

 

 

 

 

 

 

 

 

 

ISSUING OFFICE DODAAC:

  H92222

 

 

 

 

 


 

H92222-08-D-0048

 

Page 45 of 125

 

CONTRACT ADMIN DODAAC:

  S0512A

 

 

 

 

 

 

 

 

 

 

INSPECTION DODAAC/BPN:

  F2VUB0

 

PLUS SIX EXT:

 

 

 

 

 

 

 

 

ACCEPTOR / SHIP TO
DODAAC/BPN:

  F2VUB0

 

PLUS SIX EXT:

 

 

 

 

 

 

 

 

LOCAL PROCESSING OFFICE:

 

 

PLUS SIX EXT:

 

 

 

 

 

 

 

 

PAY/DISBURSING OFFICE
DODAAC:

  HQ0339

 

 

 

 

 

E-MAIL POINT OF CONTACT LISTING (maximize use of group e-mail accounts):

 

INSPECTOR:

  [*]

 

 

 

 

ACCEPTOR:

  [*]

 

 

 

 

 

 

 

CONTRACT ADMINISTRATOR:

  [*]

 

 

 

 

CONTRACTING OFFICER:

  [*]

 

 

 

 

 

 

 

ADDITIONAL CONTACT:

 

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

H92222-08-D-0048

 

Page 46 of 125

 

Section H - Special Contract Requirements

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

5652.209-9003 Use of Contractor Support/Advisory Personnel as Contract
Specialists (2005)

 

The contractor’s attention is directed to the fact that contractor personnel may
assist the Government in a contract administrator role for administration of
this contract. Execution of this contract constitutes approval to release the
contract and contractor’s proposal to Government Support Contractors who have
signed Non-Disclosure and Rules of Conduct/Conflict of Interest Statements.

 

(end of clause)

 

 

IDENTIFICATION AND ASSERTION

As certified under Section K, Provision 252.227-7017,  the contractor asserts
for itself, or the persons identified below, that the Government’s rights to
use, release, or disclose the following technical /software data should be
restricted:

 

Technical Data

 

 

 

 

 

 

 

 

Name of Person

to be Furnished

 

 

Basis for

 

 

Asserted Rights

 

 

Asserting

With Restrictions

 

 

Assertion

 

 

Category

 

 

Restrictions

Puma AE Interface
Control Document (ICD)
“Over the Air” Datalink

 

 

[*]

 

 

[*]

 

 

AeroVironment, Inc.

Puma AE Interface
Control Document (ICD)
Payload Hardware/Software

 

 

[*]

 

 

[*]

 

 

AeroVironment, Inc.

Puma AE Interface
Control Document (ICD)
SUAS Simulator

 

 

[*]

 

 

[*]

 

 

AeroVironment, Inc.

Puma AE Interface
Control Document (ICD)
Ground Control Station

 

 

[*]

 

 

[*]

 

 

AeroVironment, Inc.

Puma AE System Software
Designs described below:

 

 

[*]

 

 

[*]

 

 

 

a. AVI FalconView
Toolbar Plug-In

 

 

[*]

 

 

[*]

 

 

AeroVironment, Inc.

b. SUAS Simulator
Application

 

 

[*]

 

 

[*]

 

 

AeroVironment, Inc.

c. AV Tracker/DVR
Application

 

 

[*]

 

 

[*]

 

 

AeroVironment, Inc.

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 47 of 125

 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1

 

Definitions

 

JUL 2004

52.203-3

 

Gratuities

 

APR 1984

52.203-5

 

Covenant Against Contingent Fees

 

APR 1984

52.203-6

 

Restrictions On Subcontractor Sales To The Government

 

SEP 2006

52.203-7

 

Anti-Kickback Procedures

 

JUL 1995

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

 

JAN 1997

52.203-10

 

Price Or Fee Adjustment For Illegal Or Improper Activity

 

JAN 1997

52.203-12

 

Limitation On Payments To Influence Certain Federal Transactions

 

SEP 2007

52.204-4

 

Printed or Copied Double-Sided on Recycled Paper

 

AUG 2000

52.204-7

 

Central Contractor Registration

 

JUL 2006

52.209-6

 

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

 

SEP 2006

52.211-5

 

Material Requirements

 

AUG 2000

52.211-15

 

Defense Priority And Allocation Requirements

 

SEP 1990

52.215-2

 

Audit and Records--Negotiation

 

JUN 1999

52.215-8

 

Order of Precedence--Uniform Contract Format

 

OCT 1997

52.215-11

 

Price Reduction for Defective Cost or Pricing Data--Modifications

 

OCT 1997

52.215-13

 

Subcontractor Cost or Pricing Data--Modifications

 

OCT 1997

52.215-14

 

Integrity of Unit Prices

 

OCT 1997

52.215-15

 

Pension Adjustments and Asset Reversions

 

OCT 2004

52.215-17

 

Waiver of Facilities Capital Cost of Money

 

OCT 1997

52.215-18

 

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions

 

JUL 2005

52.215-19

 

Notification of Ownership Changes

 

OCT 1997

52.215-21

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data--Modifications

 

OCT 1997

52.216-7

 

Allowable Cost And Payment

 

DEC 2002

52.216-8

 

Fixed Fee

 

MAR 1997

52.219-8

 

Utilization of Small Business Concerns

 

MAY 2004

52.222-1

 

Notice To The Government Of Labor Disputes

 

FEB 1997

52.222-3

 

Convict Labor

 

JUN 2003

52.222-20

 

Walsh-Healey Public Contracts Act

 

DEC 1996

52.222-21

 

Prohibition Of Segregated Facilities

 

FEB 1999

52.222-26

 

Equal Opportunity

 

MAR 2007

52.222-35

 

Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.222-36

 

Affirmative Action For Workers With Disabilities

 

JUN 1998

52.222-37

 

Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.222-39

 

Notification of Employee Rights Concerning Payment of Union Dues or Fees

 

DEC 2004

52.222-39

 

Notification of Employee Rights Concerning Payment of Union Dues or Fees

 

DEC 2004

52.223-6

 

Drug-Free Workplace

 

MAY 2001

52.225-8

 

Duty-Free Entry

 

FEB 2000

 


 

H92222-08-D-0048

 

Page 48 of 125

 

52.225-13

 

Restrictions on Certain Foreign Purchases

 

FEB 2006

52.226-1

 

Utilization Of Indian Organizations And Indian-Owned Economic Enterprises

 

JUN 2000

52.227-1 Alt I

 

Authorization And Consent (Dec 2007) - Alternate I

 

APR 1984

52.227-2

 

Notice And Assistance Regarding Patent And Copyright Infringement

 

DEC 2007

52.227-11

 

Patent Rights--Retention By The Contractor

 

DEC 2007

52.228-7

 

Insurance--Liability To Third Persons

 

MAR 1996

52.229-3

 

Federal, State And Local Taxes

 

APR 2003

52.232-1

 

Payments

 

APR 1984

52.232-8

 

Discounts For Prompt Payment

 

FEB 2002

52.232-9

 

Limitation On Withholding Of Payments

 

APR 1984

52.232-20

 

Limitation Of Cost

 

APR 1984

52.232-25

 

Prompt Payment

 

OCT 2003

52.232-33

 

Payment by Electronic Funds Transfer--Central Contractor Registration

 

OCT 2003

52.233-1

 

Disputes

 

JUL 2002

52.233-3

 

Protest After Award

 

AUG 1996

52.233-4

 

Applicable Law for Breach of Contract Claim

 

OCT 2004

52.242-1

 

Notice of Intent to Disallow Costs

 

APR 1984

52.242-3

 

Penalties for Unallowable Costs

 

MAY 2001

52.242-4

 

Certification of Final Indirect Costs

 

JAN 1997

52.242-13

 

Bankruptcy

 

JUL 1995

52.243-2 Alt I

 

Changes--Cost-Reimbursement (Aug 1987) - Alternate I

 

APR 1984

52.244-5

 

Competition In Subcontracting

 

DEC 1996

52.244-6

 

Subcontracts for Commercial Items

 

MAR 2007

52.245-1

 

Government Property

 

JUN 2007

52.246-23

 

Limitation Of Liability

 

FEB 1997

52.246-25

 

Limitation Of Liability--Services

 

FEB 1997

52.249-6

 

Termination (Cost Reimbursement)

 

MAY 2004

52.249-14

 

Excusable Delays

 

APR 1984

52.253-1

 

Computer Generated Forms

 

JAN 1991

252.203-7001

 

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

 

DEC 2004

252.204-7002

 

Payment For Subline Items Not Separately Priced

 

DEC 1991

252.204-7003

 

Control Of Government Personnel Work Product

 

APR 1992

252.204-7004 Alt A

 

Central Contractor Registration (52.204-7) Alternate A

 

SEP 2007

252.204-7005

 

Oral Attestation of Security Responsibilities

 

NOV 2001

252.204-7006

 

Billing Instructions

 

OCT 2005

252.205-7000

 

Provision Of Information To Cooperative Agreement Holders

 

DEC 1991

252.209-7004

 

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

 

DEC 2006

252.215-7000

 

Pricing Adjustments

 

DEC 1991

252.215-7002

 

Cost Estimating System Requirements

 

DEC 2006

252.223-7004

 

Drug Free Work Force

 

SEP 1988

252.225-7001

 

Buy American Act And Balance Of Payments Program

 

JUN 2005

252.225-7002

 

Qualifying Country Sources As Subcontractors

 

APR 2003

252.225-7007

 

Prohibition on Acquisition of United States Munitions List Items from Communist
Chinese Military Companies

 

SEP 2006

252.225-7012

 

Preference For Certain Domestic Commodities

 

JAN 2007

252.225-7014

 

Preference For Domestic Specialty Metals

 

JUN 2005

252.227-7016

 

Rights in Bid or Proposal Information

 

JUN 1995

252.227-7019

 

Validation of Asserted Restrictions--Computer Software

 

JUN 1995

252.227-7030

 

Technical Data--Withholding Of Payment

 

MAR 2000

252.227-7037

 

Validation of Restrictive Markings on Technical Data

 

SEP 1999

 


 

H92222-08-D-0048

 

Page 49 of 125

 

252.231-7000

 

Supplemental Cost Principles

 

DEC 1991

252.232-7003

 

Electronic Submission of Payment Requests

 

MAR 2007

252.243-7001

 

Pricing Of Contract Modifications

 

DEC 1991

252.243-7002

 

Requests for Equitable Adjustment

 

MAR 1998

252.244-7000

 

Subcontracts for Commercial Items and Commercial Components (DoD Contracts)

 

JAN 2007

252.247-7023

 

Transportation of Supplies by Sea

 

MAY 2002

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

 

52.219-28    POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION (JUNE 2007)

 

(a) Definitions. As used in this clause--

 

Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.

 

Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause.

 

(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:

 

(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.

 

(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.

 

(3) For long-term contracts--

 

(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and

 

(ii) Within 60 to 120 days prior to the exercise date specified in the contract
for any option thereafter.

 

(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at
http://www.sba.gov/services/contractingopportunities/sizestandardstopics/.

 

(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.

 

(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure they reflect current status. The Contractor shall notify
the contracting office by e-mail, or otherwise in writing, that the data have
been validated or updated, and provide the date of the validation or update.

 


 

H92222-08-D-0048

 

Page 50 of 125

 

(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.

 

(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:

 

The Contractor represents that it ( X ) is, (  ) is not a small business concern
under NAICS Code 336411 - assigned to contract number H92222-08-D-0048.

 

(Contractor’s signature, date, and  authorized signer’s name and title is on
file with the Contracting Officer.)

 

(End of clause)

 

 

 

52.222-2      PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)

 

(a) The use of overtime is authorized under this contract if the overtime
premium cost does not exceed $0 or the overtime premium is paid for work --

 

(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;

 

(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;

 

(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or

 

(4) That will result in lower overall costs to the Government.

 

(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall--

 

(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;

 

(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;

 

(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and

 

(4) Provide reasons why the required work cannot be performed by using
multishift operations or by employing additional personnel.

 

* Insert either “zero” or the dollar amount agreed to during negotiations. The
inserted figure does not apply to the exceptions in paragraph (a)(1) through
(a)(4) of the clause.

 

(End of clause)

 


 

H92222-08-D-0048

 

Page 51 of 125

 

52.244-2      SUBCONTRACTS (JUN 2007)

 

(a) Definitions. As used in this clause--

 

Approved purchasing system means a Contractor’s purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR).

 

Consent to subcontract means the Contracting Officer’s written consent for the
Contractor to enter into a particular subcontract.

 

Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.

purchase orders.

 

(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.

 

(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that—

 

(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or

 

(2) Is fixed-price and exceeds—

 

(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or

 

(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.

 

(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officer’s written consent before
placing the following subcontracts:

 

None.

 

(e)(1) The Contractor shall notify the Contracting Officer reasonably in advance
of placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:

 

(i) A description of the supplies or services to be subcontracted.

 

(ii) Identification of the type of subcontract to be used.

 

(iii) Identification of the proposed subcontractor.

 

(iv) The proposed subcontract price.

 

(v) The subcontractor’s current, complete, and accurate cost or pricing data and
Certificate of Current Cost or Pricing Data, if required by other contract
provisions.

 


 

H92222-08-D-0048

 

Page 52 of 125

 

(vi) The subcontractor’s Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.

 

(vii) A negotiation memorandum reflecting—

 

(A) The principal elements of the subcontract price negotiations;

 

(B) The most significant considerations controlling establishment of initial or
revised prices;

 

(C) The reason cost or pricing data were or were not required;

 

(D) The extent, if any, to which the Contractor did not rely on the
subcontractor’s cost or pricing data in determining the price objective and in
negotiating the final price;

 

(E) The extent to which it was recognized in the negotiation that the
subcontractor’s cost or pricing data were not accurate, complete, or current;
the action taken by the Contractor and the subcontractor; and the effect of any
such defective data on the total price negotiated;

 

(F) The reasons for any significant difference between the Contractor’s price
objective and the price negotiated; and

 

(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.

 

(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (c), (d), or (e) of this clause.

 

(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor’s purchasing system shall constitute a determination—

 

(1) Of the acceptability of any subcontract terms or conditions;

 

(2) Of the allowability of any cost under this contract; or

 

(3) To relieve the Contractor of any responsibility for performing this
contract.

 

(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404-4(c)(4)(i).

 

(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.

 

(i) The Government reserves the right to review the Contractor’s purchasing
system as set forth in FAR Subpart 44.3.

 

(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations:

 

None.

 

(End of clause)

 


 

H92222-08-D-0048

 

Page 53 of 125

 

52.252-2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

 

http://farsite.hill.af.mil/farsite.html

 

(End of clause)

 

 

 

252.211-7003    ITEM IDENTIFICATION AND VALUATION (JUN 2005)

 

(a) Definitions. As used in this clause’

 

Automatic identification device means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.

 

Concatenated unique item identifier means--

 

(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the issuing agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or

 

(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.

 

Data qualifier means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.

 

DoD recognized unique identification equivalent means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/UID/equivalents.html.

 

DoD unique item identification means a system of marking items delivered to DoD
with unique item identifiers that have machine-readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original part, lot, or batch
number; and the serial number.

 

Enterprise means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.

 

Enterprise identifier means a code that is uniquely assigned to an enterprise by
an issuing agency.

 

Government’s unit acquisition cost means--

 


 

H92222-08-D-0048

 

Page 54 of 125

 

(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;

 

(2) For cost-type or undefinitized line, subline, or exhibit line items, the
Contractor’s estimated fully burdened unit cost to the Government at the time of
delivery; and

 

(3) For items produced under a time-and-materials contract, the Contractor’s
estimated fully burdened unit cost to the Government at the time of delivery.

 

Issuing agency means an organization responsible for assigning a non-repeatable
identifier to an enterprise (i.e., Dun & Bradstreet’s Data Universal Numbering
System (DUNS) Number, Uniform Code Council (UCC)/EAN International (EAN) Company
Prefix, or Defense Logistics Information System (DLIS) Commercial and Government
Entity (CAGE) Code).

 

Issuing agency code means a code that designates the registration (or
controlling) authority for the enterprise identifier.

 

Item means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.

 

Lot or batch number means an identifying number assigned by the enterprise to a
designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.

 

Machine-readable means an automatic identification technology media, such as bar
codes, contact memory buttons, radio frequency identification, or optical memory
cards.

 

Original part number means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function, and interface.

 

Parent item means the item assembly, intermediate component, or subassembly that
has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.

 

Serial number within the enterprise identifier means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.

 

Serial number within the part, lot, or batch number means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.

 

Serialization within the enterprise identifier means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.

 

Serialization within the part, lot, or batch number means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.

 

Unique item identifier means a set of data elements marked on items that is
globally unique and unambiguous.

 

Unique item identifier type means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/UID/uid--types.html.

 

(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.

 


 

H92222-08-D-0048

 

Page 55 of 125

 

(c) DoD unique item identification or DoD recognized unique identification
equivalents.

 

(1) The Contractor shall provide DoD unique item identification, or a DoD
recognized unique identification equivalent, for--

 

(i) All delivered items for which the Government’s unit acquisition cost is
$5,000 or more; and

 

(ii) The following items for which the Government’s unit acquisition cost is
less than $5,000:

 

Contract line, subline, or exhibit line

 

                item No.                          Item description:

 

None.

 

(iii) Subassemblies, components, and parts embedded within delivered items as
specified in Attachment Number ------.

 

(2) The concatenated unique item identifier and the component data elements of
the DoD unique item identification or DoD recognized unique identification
equivalent shall not change over the life of the item.

 

(3) Data syntax and semantics of DoD unique item identification and DoD
recognized unique identification equivalents. The Contractor shall ensure that--

 

(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:

 

(A) Data Identifiers (DIs) (Format 06) in accordance with ISO/IEC International
Standard 15418, Information Technology `` EAN/UCC Application Identifiers and
ANSI MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and Maintenance.

 

(B) Application Identifiers (AIs) (Format 05), in accordance with ISO/IEC
International Standard 15418, Information Technology `` EAN/UCC Application
Identifiers and ANSI MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and
Maintenance.

 

(C) Text Element Identifiers (TEIs), in accordance with the DoD collaborative
solution ``DD’’ format for use until the solution is approved by ISO/IEC JTC1 SC
31. The ``DD’’ format is described in Appendix D of the DoD Guide to Uniquely
Identifying Items, available at http://www.acq.osd.mil/dpap/UID/guides.htm; and

 

(ii) The encoded data elements of the unique item identifier conform to ISO/IEC
International Standard 15434, Information Technology--Syntax for High Capacity
Automatic Data Capture Media.

 

(4) DoD unique item identification and DoD recognized unique identification
equivalents.

 

(i) The Contractor shall--

 

(A) Determine whether to serialize within the enterprise identifier or serialize
within the part, lot, or batch number; and

 

(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; and for serialization within the part, lot, or batch
number only; original part, lot, or batch number) on items requiring marking by
paragraph (c)(1) of this clause, based on the criteria provided in the version
of MIL-STD-130, Identification Marking of U.S. Military Property, cited in the
contract Schedule.

 

(ii) The issuing agency code--

 


 

H92222-08-D-0048

 

Page 56 of 125

 

(a) Shall not be placed on the item; and

 

(B) Shall be derived from the data qualifier for the enterprise identifier.

 

(d) For each item that requires unique item identification under paragraph
(c)(1)(i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information:

 

(1) Concatenated unique item identifier; or DoD recognized unique identification
equivalent.

 

(2) Unique item identifier type.

 

(3) Issuing agency code (if concatenated unique item identifier is used).

 

(4) Enterprise identifier (if concatenated unique item identifier is used).

 

(5) Original part number.

 

(6) Lot or batch number.

 

(7) Current part number (if not the same as the original part number).

 

(8) Current part number effective date.

 

(9) Serial number.

 

(10) Government’s unit acquisition cost.

 

(e) For embedded DoD serially managed subassemblies, components, and parts that
require unique item identification under paragraph (c)(1)(iii) of this clause,
the Contractor shall report at the time of delivery, either as part of, or
associated with the Material Inspection and Receiving Report specified elsewhere
in this contract, the following information:

 

(1) Concatenated unique item identifier or DoD recognized unique identification
equivalent of the parent item delivered under a contract line, subline, or
exhibit line item that contains the embedded subassembly, component, or part.

 

(2) Concatenated unique item identifier or DoD recognized unique identification
equivalent of the embedded subassembly, component, or part.

 

(3) Unique item identifier type.**

 

(4) Issuing agency code (if concatenated unique item identifier is used).**

 

(5) Enterprise identifier (if concatenated unique item identifier is used).**

 

(6) Original part number.**

 

(7) Lot or batch number.**

 

(8) Current part number (if not the same as the original part number.**

 

(9) Current part number effective date.**

 


 

H92222-08-D-0048

 

Page 57 of 125

 

(10) Serial number.**

 

(11) Unit of measure.

 

(12) Description.

 

** Once per item.

 

(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at
http://www.acq.osd.mil/dpap/UID/DataSubmission.htm.

 

(g) Subcontracts. If paragraph (c)(1) of this clause applies, the Contractor
shall include this clause, including this paragraph (g), in all subcontracts
issued under this contract.

 

(End of clause)

 

 

 

5652.201-9002 Authorized Changes Only by Contracting Officer (2005)

 

The Contractor shall not comply with any order, direction or request of
Government personnel unless it is issued in writing and signed by the
Contracting Officer, or is pursuant to specific authority otherwise included as
part of this contract. Except as specified herein, no order, statement, or
conduct of Government personnel who visit the contractor’s facilities or in any
other manner communicates with Contractor personnel during the performance of
this contract shall constitute a change under the Changes clause in Section I.
In the event the Contractor effects any change at the direction of any person
other the Contracting Officer, the change will be considered to have been made
without authority and no adjustment will be made in the contract price to cover
any increase in cost incurred as a result thereof. The address and telephone
number of the Contracting Officer is [*], USSOCOM/SOAL-KW, 7701 Tampa Point
Blvd., MacDill AFB 33621. [*]. [*]

 

(end of clause)

 

 

 

5652.204-9002 Instructions for the Use of Electronic Contracts (2000)

 

In accordance with DoD policy, this solicitation and the resulting contract will
be executed and documented through electronic means. As a result, the use of the
terms “documented,” “copy,” “printed,” “in writing,” or “written” within this
document shall refer to all electronically transmitted documents that will
become part of the electronic contract file and an official government record.
Any reference to official signatures and signed documents shall refer to
electronic signatures. Whenever an electronic signature is used it shall have to
full force and effect as a handwritten signature.

 

(end of clause)

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 58 of 125

 

5652.204-9003 Disclosure of Unclassified Information (2007)

 

a. On September 21, 2001, the Department of Defense designated Headquarters US
Special Operations Command (USSOCOM) a sensitive unit, as defined by Title 10
United States Code (USC) Section 130b (10 USC 130b).   In keeping with this
designation, unclassified information related to USSOCOM military technology
acquisitions managed by USSOCOM or any of its component commands, will be
designated Controlled Unclassified Information (CUI). As such, the contractor
hereby unequivocally agrees that it shall not release to anyone outside the
Contractor’s organization any unclassified information, regardless of medium
(e.g., film, tape, document, contractor’s external website, newspaper, magazine,
journal, corporate annual report, etc.), pertaining to any part of this contract
or any program related to this contract, unless the Contracting Officer has
given prior written approval. Furthermore, any release of information which
associates USSOCOM, Special Operation Forces (SOF), or any component command
with an acquisition program, contractor, or this contract is prohibited unless
specifically authorized by USSOCOM.

 

b. Request for approval shall identify the specific information to be released,
the medium to be used, and the purpose for the release. The contractor shall
submit the request to the Contracting Officer at least 45 days before the
propose date for release for approval. No release of any restricted information
shall be made without specific written authorization by the Contracting Office.

 

c. The Contractor shall include a similar requirement in each subcontract under
this contract. Subcontractors shall submit request for authorization to release
through the prime contractor to the Contracting Officer.

 

d. The Contractor further understands that Title 18 USC Section 701 specifically
prohibits the use of the USSOCOM emblem or logo in any medium (e.g., corporate
website, marketing brochure, news paper, magazine, etc.) unless authorized in
writing by USSOCOM. Forward any request to use the USSOCOM emblem or logo
through the Contracting Officer.

 

(end of clause)

 

 

 

5652.216-9000  Fixed Fee Information (2003)

 

Subject to the requirements of FAR 52.216-8 and all other withholding
requirements of this contract, the fixed fee stated in Section B shall be paid
to the contractor at the same percentage rate as the percentage of incurred and
allowable costs proportionate to the total estimated cost.

 

(end of clause)

 

 

 

5652.216-9002  Withholding of Fixed Fee or Incentive Fee (2005)

 

Pursuant to FAR 52-216-8 “Fixed Fee” or FAR 52.216-10 “Incentive Fee”, the
withheld amount of the fixed or incentive fee shall not exceed 10% percent of
the total fee or $100,000, whichever is less.

 

(end of clause)

 


 

H92222-08-D-0048

 

Page 59 of 125

 

5652.216-9005  Government Down Time for Various Reasons (2005)

 

From time to time Government installations may be closed in response to an
unforeseen emergency or similar occurrence, or by order of the President,
Secretary of Defense, or installation commander. Designated emergencies include,
but are not limited to, adverse weather such as snow or flood, an act of God
such as a tornado or earthquake, acts of war or terrorism, computer failures, or
a base disaster such as a natural gas leak or fire.

 

(a) Under such designated emergencies or other ordered base closures, contractor
personnel will not be allowed on the Government installation unless specifically
approved by the Contracting Officer in accordance with installation policies and
procedures. If an emergency requiring installation closure occurs while
contractor personnel are on the installation, contractor personnel shall
promptly secure all government furnished property appropriately and evacuate in
an expedient but safe manner unless otherwise directed by the Contracting
Officer.

 

(b) If the installation closure causes a delay in the work required by the
contract, the Government may:

(i) grant a time extension in each task order delayed by the closure equal to
the time of the closure, subject to the availability of funds.

(ii) terminate the work or a portion of the work.

(iii) reschedule the work on any day satisfactory to both parties.

(iv) permit the contractor to perform at an off-site location during the period
of installation closure if meaningful work can be accomplished. Contractor shall
certify to the government by letter within 5 business days of returning to work
the nature and scope of the work completed off-site. There shall be no
adjustment to the contract labor rates for work performed off the installation.

(v) require that the Contractor continue on-site performance during the
installation closure period in accordance with installation procedures.

 

(end of clause)

 

 

 

5652.231-9001  Allowable Travel Costs (2005)

 

(a) Pursuant to Public Law 99-234, reasonable and allowable Contractor costs for
transportation associated with the performance of this contract may be
reimbursed upon mileage, rates, actual costs, or a combination thereof, lodging,
meals and incidental expenses may be based upon per diem, actual expense, or a
combination therefore, provided that the method used results in a reasonable
charge.  The cost above shall be determined reasonable and allowable to the
extent that they do not exceed, on a daily basis, the maximum per diem rate in
effect at the time of travel as set forth in:

 

(1) Federal Travel Regulations, Volume 2, DoD Civilian Personnel, Appendix A,
prescribed by the Department of Defense, for travel in Alaska, Hawaii, the
Commonwealth of Puerto Rico, and the territories and possessions of the United
States, available on a subscription basis from the Superintendent of Documents,
U.S. Government Printing Office, Washington DC 20402, Stock
No. 906-010-000000-1; or at
http://www.gsa.gov/Portal/gsa/ep/contentView.do?P=MTT&contentId=13265&contentType=GSA_BASIC
in electronic format.

 

(2) Standardized Regulations (Government Civilians, Foreign Areas), Section 925,
“Maximum Travel Per Diem Allowance for Foreign Areas,” prescribed by the
Department of State, for travel in areas not covered in (a)(1) of this clause,
available on a subscription basis from the Superintendent of Documents, U.S.
Government Printing Office, Washington DC 20402, Stock No. 744-008-000000-0; or
at http://www.state.gov/m/a/als/prdm/2002/9892.htm in electronic format

 


 

H92222-08-D-0048

 

Page 60 of 125

 

(b) Cited Federal Regulations are not incorporated in their entirety. Only
sections defining lodging, meals and incidental expenses and those sections
dealing with special or unusual situations and setting forth maximum per diem
rates are incorporated herein.

 

(end of clause)

 

 

 

5652.237-9000  Contractor Personnel Changes (1998)

 

(a) The contractor shall have the right to remove his personnel assigned to
perform the tasks hereunder and to substitute other qualified personnel provided
that the Contracting Officer is notified of such removal and replacement. The
contractor shall notify the Contracting Officer prior to such change, giving the
new employee’s name, security clearance and technical qualifications.

 

(b) Any removals or replacements for the convenience of the contractor shall be
at no additional cost to the Government. Cost to be borne by the contractor
include but are not limited to time of travel, travel and training costs for
replacement personnel.

 

(c) Removals or replacements of contractor personnel shall be considered for the
convenience of the contractor except when such removal is for:

(1) employees removed as a result of cancellation or completion of the contract,

(2) employees replaced due to death or incapacitating illness or injury,

(3) or employees removed or replaced at the Government’s request.

 

(d) If any employee removes him/herself from the employ of the contractor, such
removal will be at no additional cost to the Government.

 

(end of clause)

 

 

 

5652.239-9000  Privacy or Security Safeguards. (2000)

 

(a) The details of any privacy or security safeguards that may be revealed to
the contractor by the Government in the course of performance under this
contract shall not be published or disclosed in any manner without the
Contracting Officer’s express written consent.

 

(b) The Government shall be afforded full, free, and uninhibited access to all
facilities, installations, technical capabilities, operations, documentation,
records, and data bases for the purpose of carrying out a program of inspection
to ensure continued efficacy and efficiency of safeguards against threats and
hazards to data security, integrity, and confidentiality.

 

(c) If either the Government or the contractor discovers new or unanticipated
threats or hazards, or if existing safeguards have ceased to function, then a
mutual agreement shall then be reached on the changes or corrections to existing
safeguards or institution of new safeguards, with final determination of
appropriateness to be determined by the Government. The Government’s liability
is limited to an equitable adjustment of cost for such changes or corrections,
unless the ineffectiveness of existing safeguards is due to the fault of the
contractor in which case the Government is not liable for any equitable
adjustment.

 


 

H92222-08-D-0048

 

Page 61 of 125

 

(d) The Government shall not be liable for claims of loss of business, damage to
reputation, or damages of any other kind arising from the discovery of new or
unanticipated threats or hazards, or any public or private disclosure thereof.

 

(e) The contractor agrees to incorporate this clause in all subcontracts at all
tiers.

 

(end of clause)

 

 

 

5652.252-9000  Notice of Incorporation of Section K (1998)

 

Section K, Certifications and Representations, of the solicitation will not be
distributed with the contract; however, Section K is hereby incorporated by
reference.

 

(end of clause)

 


 

H92222-08-D-0048

 

Page 62 of 125

 

Section J - List of Documents, Exhibits and Other Attachments

 

ATTACHMENTS

 

 

 

 

 

 

Attachments No.

 

Title

 

Pages

 

Date

 

 

 

 

 

 

 

1

 

Statement of Work

 

28

 

 

 

13 Jun 08

 

 

 

 

 

 

 

 

 

2

 

System Specification, Rev 4

 

63

 

 

 

24 Jun 08

 

 

 

 

 

 

 

 

 

3

 

Integrated Master Schedule

 

8

 

 

 

No Date

 

 

**Provided Under Separate Cover**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Government Furnished Property Listing

 

1

 

 

 

30 Jun 08

 

 

 

 

 

 

 

 

 

5

 

Contract Labor Categories and Loaded Rates

 

1

 

 

 

30 Jun 08

 

 

 

 

 

 

 

 

 

6

 

DD Form 254, Security Classification Guide 2008-02-20 w/Attachment X Protecting
FOUO Info (2 pgs)

 

3

 

 

 

30 Jun 08

 

 

Exhibit/Attachment Table of Contents

 

DOCUMENT TYPE

DESCRIPTION

PAGES

DATE

Exhibit A

CLIN 0001 Exhibit(s) 

2

 30 Jun 08

Exhibit B

CLIN 0006 Exhibit(s) 

2

 30 Jun 08

Exhibit C

CLIN 0016 Exhibit(s) 

14

 29 Feb 08 & 30 Jun 08

 


 

H92222-08-D-0048

 

Page 63 of 125

 

EXHIBIT A TO SECTION B – STEP LADDER PRICING – CLINs 0001, 1001, 2001, 3001,
4001

 

BASIC CONTRACT PERIOD: FROM CONTRACT AWARD FOR ONE YEAR, CLIN 0001

 

CLIN

Supplies/Services

Max Qty

Unit

Unit Price

 

 

 

 

1-5  

6-25  

26-50  

51-75  

76+  

A001

Complete System Without ISP

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A002

Complete System With GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Without ISP. ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A003

Air Vehicle

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A004

Air Vehicle with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A005

Payload EO & IR

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A006

Ground Control Station (GCS)

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A007

Field Repair Kit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A008

Ancillary Equipment

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A009

System Software

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A010

Battery Charger AC/DC

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A011

Simulator

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A012

Documentation

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A013

Initial Spares, Package Unit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Defined as those spares needed at the rear operating base to sustain one.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION YEAR ONE: FROM END OF BASIC CONTRACT PERIOD FOR ONE YEAR CLIN 1001

A014

Complete System Without ISP

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A015

Complete System with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Without ISP. ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A016

Air Vehicle

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A017

Air Vehicle with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A018

Payload EO & IR

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A019

Ground Control Station (GCS)

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A020

Field Repair Kit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A021

Ancillary Equipment

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A022

System Software

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A023

Battery Charger AC/DC

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A024

Simulator

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 64 of 125

 

A025

Documentation

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A026

Initial Spares, Package Unit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Defined as those spares needed at the rear operating base to sustain one.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION YEAR TWO: FROM END OF OPTION YEAR ONE FOR ONE YEAR, CLIN 2001

CLIN

Supplies/Services

Max

Unit

 

 

Unit Price

 

 

 

 

 

 

1-5  

6-25    

26-50 

51-75   

76+   

A027

Complete System Without ISP

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A028

Complete System with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Without ISP. ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A029

Air Vehicle

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A030

Air Vehicle with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A031

Payload EO & IR

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A032

Ground Control Station (GCS)

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A033

Field Repair Kit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A034

Ancillary Equipment

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A035

System Software

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A036

Battery Charger AC/DC

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A037

Simulator

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A038

Documentation

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A039

Initial Spares, Package Unit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Defined as those spares needed at the rear operating base to sustain one.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION YEAR THREE: FROM END OF OPTION YEAR TWO FOR ONE YEAR, CLIN 3001

A040

Complete System Without ISP

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A041

Complete System with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Without ISP. ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A042

Air Vehicle

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A043

Air Vehicle with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A044

Payload EO & IR

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A045

Ground Control Station (GCS)

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 65 of 125

 

A046

Field Repair Kit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A047

Ancillary Equipment

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A048

System Software

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A049

Battery Charger AC/DC

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A050

Simulator

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A051

Documentation

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A052

Initial Spares, Package Unit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Defined as those spares needed at the rear operating base to sustain one.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION YEAR FOUR: FROM END OF OPTION YEAR THREE FOR ONE YEAR, CLIN 4001

CLIN

Supplies/Services

Max

Unit

 

 

Unit Price

 

 

 

 

 

 

1-5  

6-25   

26-50   

51-75  

76+   

 

 

 

 

 

 

 

 

 

A053

Complete System Without ISP

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A054

Complete System with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

Without ISP. ISP shall be procured and priced under separate ISP CLIN.

 

 

 

 

 

 

 

A055

Air Vehicle

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A056

Air Vehicle with GFE

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A057

Payload EO & IR

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A058

Ground Control Station (GCS)

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A059

Field Repair Kit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A060

Ancillary Equipment

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A061

System Software

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A062

Battery Charger AC/DC

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A063

Simulator

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A064

Documentation

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

A065

Initial Spares, Package Unit

[*]

Each

$[*]

$[*]

$[*]

$[*]

$[*]

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions


 

H92222-08-D-0048

 

Page 66 of 125

 

EXHIBIT B TO SECTION B – STEP LADDER PRICING – CLIN 0006, 1006, 2006, 3006, 4006

EFFECTIVE: 30 JUN 08   

 

BASIC CONTRACT PERIOD: FROM CONTRACT AWARD FOR ONE YEAR, CLIN 0006

 

 

 

 

Unit Price

 

 

 

 

CLIN

Supplies/Services

Max Qty

Unit

1-4  

5-8    

9-12    

13-16    

 

B001

Training IKPTwith GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

Instructor and Key Personnel Training (IKPT) at Government Facility.

 

 

 

 

 

 

 

B002

Training IKPTwith GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

Instructor and Key Personnel Training (IKPT) at Contractor Facility.

 

 

 

 

 

 

 

B003

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

 

B004

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

New Equipment Training (NET) at Contractor Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

 

B005

Training NET CONUS w/ GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

 

B006

Training NET CONUS w/ GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

New Equipment Training (NET) at Contractor Facility.

 

 

 

 

 

 

 

B007

Training Operator CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

 

B008

Training Operator CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

 

B009

Training OT CONUS with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

 

B010

Training OT CONUS with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

Operator Training (OT) at Contractor  Facility.

 

 

 

 

 

 

 

B011

Training Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 67 of 125

 

 

DELTA at Government Facility.

 

 

 

 

 

 

B012

Training, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Contractor Facility

 

 

 

 

 

 

 

 

 

 

Unit Price

 

 

 

CLIN

Supplies/Services

Max Qty

Unit

1-4  

5-8      

9-12     

13-16    

B013

Training with GFE, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Government Facility

 

 

 

 

 

 

B014

Training with GFE, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Contractor Facility

 

 

 

 

 

 

 

OPTION YEAR ONE: FROM END OF BASIC CONTRACT PERIOD FOR ONE YEAR, CLIN 1006

 

B015

Training IKPT with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Instructor and Key Personnel Training (IKPT) at Government Facility.

 

 

 

 

 

 

B016

Training IKPT with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Instructor and Key Personnel Training (IKPT) at Contractor Facility.

 

 

 

 

 

 

B017

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B018

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Contractor Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B019

Training NET CONUS w/ GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B020

Training NET CONUS w/ GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Contractor Facility.

 

 

 

 

 

 

B021

Training Operator CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

B022

Training Operator CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

B023

Training OT CONUS with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 68 of 125

 

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

B024

Training OT CONUS with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Contractor  Facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Price

 

 

 

CLIN

Supplies/Services

Max Qty

Unit

1-4  

5-8      

9-12      

13-16    

B025

Training Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Government Facility.

 

 

 

 

 

 

B026

Training, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Contractor Facility

 

 

 

 

 

 

B027

Training with GFE, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Government Facility

 

 

 

 

 

 

B028

Training with GFE, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Contractor Facility

 

 

 

 

 

 

 

OPTION YEAR TWO: FROM END OF OPTION YEAR ONE FOR ONE YEAR, CLIN 2006

 

B029

Training IKPT with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Instructor and Key Personnel Training (IKPT) at Government Facility.

 

 

 

 

 

 

B030

Training IKPT with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Instructor and Key Personnel Training (IKPT) at Contractor Facility.

 

 

 

 

 

 

B031

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B032

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Contractor Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B033

Training NET CONUS w/ GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B034

Training NET CONUS w/ GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Contractor Facility.

 

 

 

 

 

 

B035

Training Operator CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 69 of 125

 

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

B036

Training Operator CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

B037

Training OT CONUS with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Price

 

 

 

CLIN

Supplies/Services

Max Qty

Unit

1-4  

5-8     

9-12      

13-16    

B038

Training OT CONUS with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Contractor  Facility.

 

 

 

 

 

 

B039

Training Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Government Facility.

 

 

 

 

 

 

B040

Training, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Contractor Facility

 

 

 

 

 

 

B041

Training with GFE, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Government Facility

 

 

 

 

 

 

B042

Training with GFE, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Contractor Facility

 

 

 

 

 

 

 

OPTION YEAR THREE: FROM END OF OPTION YEAR TWO FOR ONE YEAR, 3006

 

B043

Training IKPT with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Instructor and Key Personnel Training (IKPT) at Government Facility.

 

 

 

 

 

 

B044

Training IKPT with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Instructor and Key Personnel Training (IKPT) at Contractor Facility.

 

 

 

 

 

 

B045

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B046

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Contractor Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B047

Training NET CONUS w/ GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Government Facility. Travel costs

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

H92222-08-D-0048

 

Page 70 of 125

 

 

excluded; charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B048

Training NET CONUS w/ GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Contractor Facility.

 

 

 

 

 

 

B049

Training Operator CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

B050

Training Operator CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

 

 

 

 

Unit Price

 

 

 

CLIN

Supplies/Services

Max Qty

Unit

1-4  

5-8     

9-12     

13-16     

B051

Training OT CONUS with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

B052

Training OT CONUS with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Operator Training (OT) at Contractor  Facility.

 

 

 

 

 

 

B053

Training Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Government Facility.

 

 

 

 

 

 

B063

Training, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Contractor Facility

 

 

 

 

 

 

B054

Training with GFE, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Government Facility

 

 

 

 

 

 

B055

Training with GFE, Delta

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

DELTA at Contractor Facility

 

 

 

 

 

 

 

OPTION YEAR FOUR: FROM END OF OPTION YEAR THREE FOR ONE YEAR, CLIN 4006

 

B056

Training IKPT with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Instructor and Key Personnel Training (IKPT) at Government Facility.

 

 

 

 

 

 

B057

Training IKPT with GFE

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

Instructor and Key Personnel Training (IKPT) at Contractor Facility.

 

 

 

 

 

 

B058

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

B059

Training NET CONUS

[*]

Students

$[*]

$[*]

$[*]

$[*]

 

New Equipment Training (NET) at

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

H92222-08-D-0048

 

Page 71 of 125

 

 

 

Contractor Facility. Travel costs excluded; charged against separate TRAVEL
CLIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

B060

 

Training NET CONUS w/ GFE

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

New Equipment Training (NET) at Government Facility. Travel costs excluded;
charged against separate TRAVEL CLIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

B061

 

Training NET CONUS w/ GFE

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

New Equipment Training (NET) at Contractor Facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

B062

 

Training Operator CONUS

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Price

 

 

 

 

 

 

 

  CLIN

 

Supplies/Services

 

Max
Qty

 

Unit

 

1-4   

 

5-8   

 

9-12   

 

13-16   

 

B063

 

Training Operator CONUS

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

B064

 

Training OT CONUS with GFE

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

Operator Training (OT) at Government Facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

B065

 

Training OT CONUS with GFE

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

Operator Training (OT) at Contractor Facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

B066

 

Training Delta

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

DELTA at Government Facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

B067

 

Training, Delta

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

DELTA at Contractor Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

B068

 

Training with GFE, Delta

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

DELTA at Government Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

B069

 

Training with GFE, Delta

 

[*]

 

Students

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

DELTA at Contractor Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTACHMENT 4

Government Furnished Equipment

Listing as of 30 June 2008

 

 

  ITEM DESCRIPTION

  P/N or NSN

MFG

COND

QTY

DELIVERY

 

 

 

 

 

 

  GB-GRAM SAASM Receiver Module

  987-1856-023

Rockwell

New

45

8/18/2008  

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 72 of 125

 

 

 

 

 

 

 

  BB-2590/U Li-Ion Battery Pack

6140-01-490-4316

NSN

New

20

10/31/2008    

 

 

 

 

 

 

  BB-2557/U Li-Ion Battery Pack

6140-01-490-5387

NSN

New

20

10/31/2008    

 

 

 

 

 

 

  Mission Planning Laptop to Include:

 

GD-Itronix

New

25

10/31/200    

 

 

 

 

 

 

  GoBook XR-1, Intel Core Duo 1.83 GHz,

IX270-01B

 

 

 

 

       Dynavue XGA Display

 

 

 

 

 

  3GB RAM Total

IX270-02G

 

 

 

 

  120 GB Hard Drive W/Heater

IX270-03C

 

 

 

 

  Bluetooth & GPS

IX270-04C

 

 

 

 

  802.11 Wireless LAN

IX270-05A

 

 

 

 

  Express Card Reader and TypeII PCMCIA

IX270-10A

 

 

 

 

  9-Cell Main Battery (incl)

IX270-13A

 

 

 

 

  Backlit Keyboard

IX270-14AB

 

 

 

 

  Windows XP

IX270-16A

 

 

 

 

  Front Handle

IX270-17A

 

 

 

 

  3800 mAH Media Bay Battery

84+710000+WOR

 

 

 

 

  Protective Keyboard and Display Overlays

62-0513-002

 

 

 

 

  Spare Laptop Main Battery

23+050390-00R

 

 

 

 

 

ATTACHMENT 5

Contract Labor Categories and Loaded Rates

 

 

 

FY09

FY10

FY11

FY12

FY13

FY14

 

L/C

Description

 

 

 

 

 

 

 

 

M1

Mech Assy

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

M2

Test

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

M4

Quality Engineer

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

M5

Stockroom

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

M6

Sr Materials Mgr

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

M7

Materials Mgr

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

 

 

 

 

 

 

 

 

 

 

E0

Sr Principal Scientist

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

E1

Principal Engineer

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

E2

Senior Engineer

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

E3

Engineer

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

E4

Associate Engineer

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

E6

Sr Eng/Comp Tech

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

E7

Eng/Comp Tech

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

E8

Training Instructor

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

H92222-08-D-0048

 

Page 73 of 125

 

 

 

 

 

 

 

 

 

 

 

 

 

A2

Program Manager Sr

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

A3

Program/Product Manager

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

A4

Contracts Management

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

A5

Sr Prog Admin

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

A6

Prog Admin

 

$[*]

$[*]

$[*]

$[*]

$[*]

$[*]

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

 

STATEMENT OF WORK
TABLE OF CONTENTS

 

SECTION

PAGE

 

 

1

Scope

1

1.1

Background

1

2

Applicable Documents

1

3

Requirements

1

3.1

General Requirements and Objectives

1

3.2

Objectives and Goals

1

3.3

Specific Requirements

2

3.3.1

Program Management

2

3.3.1.1

Management Structure

2

3.3.1.2

Program Meetings and Reviews

2

3.3.1.3

Contract Work Breakdown Structure

2

3.3.1.4

Program Schedule

3

3.3.1.5

Cost and Performance Reporting

3

3.3.1.6

Risk Management

3

3.3.1.7

Security

3

3.3.1.8

Safety

3

3.3.1.9

Government Furnished Information (GFI) and Government

 

 

Furnished Equipment (GFE)

4

3.3.1.10

Warranty

4

3.3.2

Manufacture of AECV SUAS and Spares

4

3.3.2.1

AECV SUAS

4

3.3.2.2

Initial Spares Packages (ISPs)

5

3.3.2.3

System Level Components

5

3.3.2.4

Repair Parts

5

3.3.2.5

Manufacturing and Planning Control

5

3.3.2.6

Quality Program

5

3.3.2.7

Variability Reduction and Process Control

5

3.3.2.8

Inspection and Acceptance

5

3.3.2.9

Electronic Fabrication Procedures

6

3.3.2.10

Parts Obsolescence

6

3.3.2.11

Reliability

6

3.3.2.12

Failure Modes, Effects, and Criticality Analysis (FMECA)

6

3.3.2.13

Failure Reporting and Corrective Action System (FRACAS)

6

3.3.2.14

UID

6

3.3.2.15

Flight Operations

6

3.3.3

Training Program

7

3.3.3.1

Training Courses

7

3.3.3.2

General Training Program Requirements

7

3.3.3.3

Training Conduct with and without Government

 

 

Furnished Equipment (GFE)

9

3.3.4

Contractor Logistics Support

10

3.3.4.1

Supportability Analysis

10

3.3.4.2

Technical Support

10

3.3.4.3

Logistics Demonstration

10

3.3.4.4

Validation and Verification

10

3.3.4.5

Operational Availability

10

3.3.4.6

Maintenance

10

3.3.4.7

Supply

11

3.3.4.8

Transportation

11

3.3.5

Systems Engineering

12

 

AeroVironment, Inc.

 

 

 

 

74

 


 

USSCOCOM AECV Systtem Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

3.3.5.1

Engineering Management

12

3.3.5.2

Engineering Services

12

3.3.5.3

Configuration Management (CM)

12

3.3.5.4

Configuration Status Accounting

12

3.3.5.5

Configuration Change Control

12

3.3.5.6

Physical Software Control

13

3.3.5.7

System Safety

13

3.3.5.8

Human Factors

13

3.3.5.9

Corrosion Control Plan

13

3.3.5.10

Technical and Engineering Support Data

13

3.3.5.11

Qualification Testing

14

3.3.5.12

Spiral Evolutionary Development Program

15

3.3.6

Travel

15

APPENDIX A

CDRL List

A-1

APPENDIX B

Document Summary List (DSL)

B-1

APPENDIX C

WBS and WBS Dictionary

C-1

APPENDIX D

CROSS-REFERENCE, SOO/SOW and SRD/SOW

D-1

APPENDIX E

SOW/WBS/CDRL/DSL/CLIN

E-1

APPENDIX F

AVI Standard Warranty

F-1

 

 

AeroVironment, Inc.

 

 

 

 

75

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

1     SCOPE

 

This Statement of Work (SOW) describes the effort required for the design,
engineering development, fabrication, test and upgrade of the All Environment
Capable Variant (AECV) Small Unmanned Aircraft System (SUAS). This SOW also
describes the effort required for training, maintenance and logistics support of
the AECV SUAS.

 


1.1   BACKGROUND


 

Special Operations Forces (SOF) units operate in environments requiring organic,
tactical, and portable Intelligence, Surveillance, and Reconnaissance (ISR),
often in maritime environments. Man-portable, dedicated SUAS systems provide the
following capabilities to the small unit: penetration of denied areas, increased
operational tempo by providing day/night imagery of open, rolling, complex, and
urban environments, reconnaissance and surveillance of enlarged battle space
with longer reaction times, improved force protection, increased situational
awareness, increased target acquisition capability, reduced high risk Exposure
of SOF operators while still providing real-time intelligence on target areas,
and battle damage assessment. These capabilities contribute to small unit
success by facilitating maneuvers to points of positional advantage with speed
and precision in order to conduct decisive operations.

 

The 2004 RPUAS ORD documented the requirement for a man-portable SUAS to provide
dedicated ISR at the squadron/platoon level. The AECV CDD Annex to the RPUAS ORD
has defined additional performance parameters required to employ RPUAS systems
in a broader spectrum of environmental conditions to support the missions of
Naval Special Warfare (NSW) and other SOF units. The AECV SUAS is a variant of
the SUAS program. The intention of the AECV SUAS is for the system to function
in the same environments where the SOF warfighter operates. The desired
operational environment includes rivers, streams, lakes, ponds, marshes, swamps,
snow, and the open ocean, which are characterized by high moisture, high
humidity, temperature extremes, and salt fog conditions.

 

2     APPLICABLE DOCUMENTS

 

Applicable documents are cited in the Document Summary List (DSL) (Appendix B)
by number, title, date, and as otherwise specified in this contract.

 

3     REQUIREMENTS

 


3.1   GENERAL REQUIREMENTS AND OBJECTIVES

 

The contractor shall be responsible for total system performance, development,
integration, test, evaluation, manufacturing, logistics, repair and support of
SUAV Systems as defined in this SOW and the AECV System Requirements Document
through Government performance testing. This SOW describes the contractor’s
responsibilities and tasks that shall be performed in the procurement, delivery
and support of the systems. The contractor shall provide all labor and materials
in the performance of this SOW. The contractor shall furnish all labor and all
required materials except those specified to be Government-furnished. The
contractor shall perform all tasks specified under this contract over the period
of performance specified by the contract.

 


3.2   OBJECTIVES AND GOALS

 

The overall goals of this effort are to manufacture AECV SUAS, to provide
logistics support for AECV SUAS, and to perform evolutionary development while
maintaining an effective systems engineering approach for AECV technology
insertion and reliability/maintainability improvements.

 

 

AeroVironment, Inc.

1

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

Two cross reference matrices have been provided for convenience. The first
matrix cross-references the SOO to the SOW (organized by SOO section). In
addition, SRD-to-SOW references are included where appropriate. The second
cross-reference is organized by the SOW and provides a cross-walk of the SOW /
CDRL / DSL / WBS and CLINs. The cross-walk can be found in Appendix E.

 


3.3   SPECIFIC REQUIREMENTS


 


PROGRAM MANAGEMENT


 

The contractor shall establish and support maintenance of this SOW by direction
and with coordination of the Procuring Contracting Officer (PCO). The contractor
shall establish and maintain an AECV SUAS Integrated Management Plan to support
cost, schedule and performance aspects of the effort required by this contract.
The contractor shall perform all the program management functions including
contract, business, technical and logistics management functions that are
necessary to execute the total effort required by this contract. The contractor
shall provide all the planning, organizing, controlling, and staffing and
direction functions to meet SOW requirements.

 

3.3.1.1   MANAGEMENT STRUCTURE

The contractor shall have a dedicated management team with defined roles and
responsibilities. The management team shall execute the activities of this SOW
and shall track an objective means to measure program success. The team shall
enable direct involvement by Government personnel at the working level through
the use of Integrated Product Teams. IPTs shall be used to resolve issues and
conflicts and shall identify risk areas and develop solutions to mitigate these
risks. Each IPT shall have joint Government/contractor team leads, and all
contractor and Government representatives on the IPTs shall be identified by
name. The AECV SUAS IPT structure shall be composed of an overarching management
IPT, a Supportability IPT; and a System Engineering IPT. all IPTs shall be
empowered to form ad hoc IPTs and Process Action Teams as required to address
detailed issues.

 

3.3.1.2   PROGRAM MEETINGS AND REVIEWS

The contractor shall conduct a kick-off meeting within 30 days after contract
award. The contractor shall conduct a Program Management Review (PMR) at least
once per year. The contractor shall conduct additional PMRs in association with
significant contract or program changes. The contractor shall participate in
Technical Interchange Meetings held by USSOCOM.

The contractor shall conduct a Production Readiness Review (PRR) prior to Full
Rate Production (FRP) phases of the program.

IPTs shall initially meet once every two weeks by teleconference. IPT meeting
frequency shall be adjusted on an ad-hoc basis as required and shall be
established by each IPT.

The contractor shall conduct Preliminary Design Reviews (PDRs), Critical Design
Reviews (CDRs) and Technical Readiness Reviews (TRRs) for engineering
development and changes for AECV SUAS.

 

3.3.1.3   CONTRACT WORK BREAKDOWN STRUCTURE

The contractor shall prepare, maintain and update as required, a Contract Work
Breakdown Structure (CWBS) and WBS Dictionary IAW DI-MGMT-81334 using
MIL-HDBK-881 as a guide. The CWBS shall be the basis for planning, monitoring,
reporting, and controlling cost, schedule, and technical performance.

 

 

AeroVironment, Inc.

2

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

3.3.1.4   PROGRAM SCHEDULE

The contractor shall maintain an Integrated Master Schedule (IMS) IAW
DI-MGMT-81650 that reflects the efforts identified in this SOW. The schedule
shall include reviews, tests, training, components, sub-assemblies, assemblies
and completed system and the tracking of delivered and repair items.

 

3.3.1.5   COST AND PERFORMANCE REPORTING

The contractor shall prepare Status Reports IAW DI-MGMT-80368 covering the
program progress and status on technical, cost and schedule performance,
tradeoffs and risk reduction activity.

The contractor shall establish a budget baseline by Contract Line Item Number
for CPFF line items upon award of each LRIP and FRP contract. The contractor
shall prepare Performance and Cost Reports IAW DI-FNCL-80912. The contractor
shall prepare Contract Funds Status Reports (CFSRs) IAW DI-MGMT-81468 over the
period of performance of the contract. The budget baseline shall serve as the
basis for the performance and cost reports. If during the performance of this
contract, the contractor determines that the man-hours or funds are insufficient
to complete the task, the Performance and Cost reports shall include an analysis
of the reason(s) for the insufficiencies and corrective actions taken or
required.

 

3.3.1.6   RISK MANAGEMENT

The contractor shall establish, implement, and maintain a proactive, on-going
Risk Management Process that identifies, assesses, mitigates and appropriately
reports technical, cost, and schedule risk on this contract. The contractor and
Government will use program reviews, reports and IPT meetings to track risks and
mitigation progress across the entire program.

 

3.3.1.7   SECURITY

The contractor shall be required to maintain a SECRET facility clearance and
provide adequate number of personnel cleared at the SECRET level to perform
classified tasks. The contractor shall have access to classified hardware and
software systems and subsystems necessary to perform technical engineering
support. The contractor shall be required to receive and generate classified
material IAW AECV SUAS Security Classification Guide.

The contractor shall provide security management support. Efforts will include,
but are not limited to, performing classified document control functions,
classified materials inventories, program access requests, preparing and
monitoring personnel indoctrination and debriefing agreements, and maintaining
and using security-related databases.

The contractor shall comply with all required security measures necessitated to
the required use of Selective Availability Anti-Spoofing Module (SAASM) GPS
devices by the system. The contractor shall possess or be able to possess the
appropriate facility and personnel security clearances to perform this work.

 

3.3.1.8   SAFETY

The contractor’s established safety guidelines and procedures shall be followed
during the execution of this SOW. The guidelines and procedures are documented
and controlled in the contractor’s Quality Management System documents and
Injury and Illness Prevention Program.

 

3.3.1.8.1   ENVIRONMENTAL SAFETY AND OCCUPATIONAL HEALTH (ESOH)

The contractor shall establish an Environment, Safety and Occupational Health
(ESOH) Program to minimize risk throughout the AECV system life cycle. The
contractor shall perform ESOH analyses and provide data to support evaluation of
environmental impacts in accordance with the National Environmental Policy Act
(NEPA)(PL 91-190). The program shall address environmental compliance, system
safety and health, hazardous materials, pollution prevention, and explosive
safety. The ESOH analyses shall be used to integrate environmental
considerations into the systems engineering process. Resolution, reporting, and

 

 

AeroVironment, Inc.

3

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

tracking of environmental issues shall be accomplished through the systems
engineering process.

 

3.3.1.8.2                    HAZARDOUS MATERIALS MANAGEMENT PROGRAM

All contractor and subcontractor activities shall be in compliance with
applicable federal, state, and local environmental laws and regulations. The
contractor shall ensure that design, maintenance, operation, manufacturing,
programmatic decisions, and trade-off studies strive to eliminate or reduce
hazardous materials and wastes. The contractor shall prepare a Hazardous
Materials Management Program (HMMP) Plan IAW DI-MGMT-81398 and National
Aerospace Standard (NAS) 411. The contractor shall not use substances listed in
Emergency Planning and Community Right-to-Know Act (EPCRA) Section 313 toxic
chemicals and EPCRA Section 302, extremely hazardous substances, or products
containing such substances, without Government approval. The contractor shall
request approval to use substances identified in EPA-745-R-99-004, the
Environmental Protection Agency (EPA) 17 - list only if there is no other viable
material. The contractor shall not use any Class I Ozone Depleting
Chemical/Ozone Depleting Substance (ODC/ODS) in the manufacture of items
required by this SOW, unless a waiver is obtained from the Government. The
contractor shall provide, through the IPT process, immediate notification of any
proposed hazardous material mitigation/elimination efforts that may adversely
impact schedules and/or cost, or performance. The contractor shall prepare HMMP
Reports IAW DI-MISC-81397.

 

3.3.1.9   GOVERNMENT FURNISHED INFORMATION (GFI) AND GOVERNMENT FURNISHED
EQUIPMENT (GFE)

The contractor shall provide all the planning, organizing, controlling, staffing
and database functions for handling and tracking Government Furnished Property
(GFP) for the efforts defined by the SOW. The contractor shall prepare inventory
and utilization data reports IAW DI-MISC-81107 for GFP associated with the
efforts defined by this SOW. The Government will provide GFE/GFI as identified
in the contract.

 

3.3.1.10   WARRANTY

The contractor’s warranty shall be incorporated into the contract.

 


MANUFACTURE OF AECV SUAS AND SPARES


 

The contractor shall provide all labor and material (with the exception of
Government Furnished Equipment (GFE) to produce AECV SUAS and Spares for LRIP
and FRP. The contractor shall provide all labor and material to produce initial
spares and depot stock to support these systems. The initial spares shall be
produced concurrently with the AECV SUAS. The contractor shall work jointly with
the Government IPTs to identify and effect changes in the content and quantities
of the AECV SUAS and Spares based on field usage and spiral development.

Systems and support components shall be compliant with the AECV SUAS System
Performance Specification and conform to the configuration defined in the
Baseline Description Document.

 

3.3.1.11   AECV SUAS

The contractor shall produce and deliver complete AECV SUAS IAW the contract
delivery schedule. The AECV SUAS basic system configuration definition includes
three (3) air vehicles, three (3) payloads with day/night passive imagery, one
(1) Ground Control Station (GCS), one (1) Remote Video Terminal, launch/recovery
peculiar equipment (if required), Field Repair Kit, ancillary equipment and
special tools (battery charger(s), software, simulator, test sets),
documentation. The contractor shall produce and deliver ISPs as defined by the
contract. The contractor shall produce and deliver the AECV SUAS with or without
GFE as defined by the contract. The system configuration at time of production
shall be consistent with the system description detailed in the system
specification and baseline description document.

 

 

AeroVironment, Inc.

4

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

3.3.1.12   INITIAL SPARES PACKAGES (ISPS)

The contractor shall produce and deliver AECV SUAS ISPs IAW the contract
delivery schedule. Unit-level, Inventory-Control-Point and Depot-Maintenance
ISPs shall be delivered. The ISP configurations are defined in the system
specification and baseline description document. ISP contents have been
established prior to contract award. The contractor shall estimate and recommend
adjustments to the ISP contents based on availability and reliability analysis.
The contractor shall produce and deliver the AECV SUAS with or without GFE as
defined by the contract.

 

3.3.1.13   SYSTEM LEVEL COMPONENTS

The contractor shall produce and deliver AECV SUAS System-level components IAW
the contract delivery schedule. System-level components includes the following
items which are detailed in the system specification and baseline description
document.

 

1)     Air Vehicles with or without GFE as defined by the contract

2)     EO & IR Payloads

3)     Ground Control Stations with or without GFE as defined by the contract

4)     Remote Video Terminals with or without GFE as defined by the contract

5)     Field Repair Kits

6)     Ancillary equipment

7)     System Software Installer

8)     Battery Chargers

9)     Simulator Hardware

10)   System Documentation

11)   Air Vehicle Batteries

12)   GCS Batteries

 

3.3.1.14   REPAIR PARTS

The contractor shall produce and deliver AECV SUAS SRU and consumable repair
parts in support of the Contract Logistics Support activity for the contract.

 

3.3.1.15   MANUFACTURING AND PLANNING CONTROL

The contractor shall maintain internal manufacturing planning and control
documents and make them available for review by the Government IPT members.

 

3.3.1.16   QUALITY PROGRAM

The contractor shall establish and maintain a quality program conforming to the
requirements of International Standard Organization (ISO) 9001 or a
Government-approved equivalent standard. The contractor shall maintain a Quality
Management System Plan (QMSP) that satisfies the requirements of ISO 9001 and
addresses their operations at the production and flight acceptance sites. The
Quality Program Plan (QPP) shall include policies and procedures for the flow
down of the necessary quality requirements to its suppliers in order to ensure
delivered product meets their intended requirements. The QPP shall be available
for Government review.

 

3.3.1.17   VARIABILITY REDUCTION AND PROCESS CONTROL

The contractor shall document that the manufacturing processes for production
are under statistical control and are capable of producing the AECV SUAS System
and components to meet the performance specifications within the bounds of
overall system cost constraints. The contractor shall maintain a variability
reduction program as an integral part of its Quality Assurance system.

 

3.3.1.18   INSPECTION AND ACCEPTANCE

The contractor shall prepare and update Acceptance Test Plans IAW DI-QCIC-80553
and conduct acceptance testing of the Air Vehicles, EO/IR Payloads, GCS/RVT and
Battery Chargers. The contractor shall maintain a database of acceptance test
results. Final inspection and acceptance testing shall be performed at a
contractor provided test facility.

 

 

AeroVironment, Inc.

5

 


 

USSOCOM AECV SYSTEM CONTRACT # H92222-08-D-0048, 13 JUN 08, ATCH 1

 

3.3.1.19   ELECTRONIC FABRICATION PROCEDURES

The contractor shall maintain electronic fabrication procedures. These
procedures shall describe the materials, methods, and verification criteria for
producing quality electrical interconnections and assemblies and shall utilize
process control methodologies for the planning, implementation, and evaluation
of the manufacturing processes. The Government shall be provided access to the
electronic fabrication procedures.

 

3.3.1.20   PARTS OBSOLESCENCE

The contractor shall assume full responsibility for Parts Obsolescence problems,
resolutions, and implementation for the term of the contract. Through the period
of performance of the contract, the contractor shall: (1) identify alternate
sources, replacement parts, or optional part numbers for parts and materials
that become obsolete or damaged and need repair, and (2) revise applicable
engineering drawings, schematics, and specifications to incorporate the new
information. The parts obsolescence program and procedures shall be made
available for review by Government IPT members.

 

3.3.1.21   RELIABILITY

The contractor shall establish and implement a reliability program to the lowest
level of assembly. Reliability models, allocations, and predictions (using
physics of failure predictions where feasible) shall support the reliability
requirements. Modifications to AECV system shall not degrade the reliability
below existing specification requirements.

 

3.3.1.22   FAILURE MODES, EFFECTS, AND CRITICALITY ANALYSIS (FMECA)

The contractor shall maintain an FMECA database IAW best commercial practices,
representing the baseline Air Vehicle and GCS. The contractor shall update the
FMECA to reflect the effects and criticality of hardware and software failures,
safety hazards, the impact of engineering design changes, results of corrective
actions, and approved design changes. The contractor shall make the FMECA
available to the Government engineering IPT. The contractor shall prepare and
submit an FMECA Report IAW DI-ILSS-81495.

 

3.3.1.23   FAILURE REPORTING AND CORRECTIVE ACTION SYSTEM (FRACAS)

The contractor shall implement a closed-loop FRACAS to ensure all failures are
analyzed and corrective actions are developed and implemented. All failures
experienced during contractor or Government testing and fielding shall be
classified and tracked as part of the FRACAS. The contractor shall prepare a
Failure Summary and Analysis Report. The contractor shall coordinate with the
Government to ensure that each Government-generated Incident Report is traceable
to a FRACAS Report. The contractor shall establish a Failure Review Board, with
Government participation, for review, disposition and closure of AECV SUAS
failures.

 

3.3.1.24   UID

Items produced and delivered as part of this contract shall be marked IAW
MIL-STD-130L according to the criteria in DFARS clause 252.211-7003 and the
USSOCOM UID Implementation Plan. The PCO may designate additional items that
shall be included for UID marking. The Baseline Description document delivered
as part of this effort shall include identification of items designated for UID
marking. all items designated for UID marking including embedded items shall be
reported IAW DI-MGMT-80177C upon completion of contract delivery.

 

3.3.1.25   FLIGHT OPERATIONS

The contractor shall support production flights and acceptance test flights. The
contractor shall coordinate procedures and scheduling with appropriate
Government and local area personnel to ensure flight procedures comply with
local and area requirements and appropriate flight regulations. The contractor
shall support documentation required for Government request of FAA COA or other

 

AeroVironment, Inc.

6

 


 

USSOCOM AECV SYSTEM CONTRACT # H92222-08-D-0048, 13 JUN 08, ATCH 1

 

flight range requirements as described in the engineering data efforts of this
SOW.

 


TRAINING PROGRAM

The contractor shall develop a training program which encompasses a total
training system concept that satisfies the requirements for qualifying and
sustaining trainers, operators, maintainers and support personnel for the
product life-cycle at all levels and locations.

 

The training program shall meet the requirements of SOF Directive 350-9 dated 30
Oct 2007. The contractor shall support training program certification by USSOCOM
SOKF-J7T. The training program shall make maximum use of the AECV GCS embedded
simulator capability for training and certification activity.

 

3.3.1.26   TRAINING COURSES

The contractor shall develop training courses for each type of training
described in this section including the data requirements described herein. The
contractor shall provide specific personnel performance requirements data
necessary to support the design of a training program IAW DI-SESS-81518. The
contractor shall provide information regarding acquisition of resources and
management for conduct of training IAW DI-SESS-81521. The contractor shall
provide definition and direction for instructors and trainees for the conduct of
formal training IAW DI-SESS-81523. Training materials shall be updated and
provided a minimum of 30 days prior to each increment of AECV capability.

 

3.3.1.26.1   TRAIN-THE-TRAINER AND INSTRUCTOR AND KEY PERSONNEL TRAINING (IKPT)

The contractor shall develop a type-1 contractor train-the-trainer course for
the AECV SUAS program.

 

3.3.1.26.2   NEW EQUIPMENT TRAINING (NET)

The contractor shall develop a New Equipment Training course to instruct and
qualify system operators prior to system fielding.

 

3.3.1.26.3   OPERATOR TRAINING

The contractor shall develop an operator training course to instruct and qualify
operators after system fielding.

 

3.3.1.26.4   DELTA TRAINING

The contractor shall develop a delta training course to instruct and qualify
operators that already hold certificates for RQ-11B Raven SUAS or Wasp BATMAV
operation.

 

3.3.1.27   GENERAL TRAINING PROGRAM REQUIREMENTS

The contractor shall provide overall management expertise to plan, execute and
control the training identified in this SOW and in accordance with the AECV SUAS
Training Support Packages (TSP). The contractor shall work with the
supportability IPT to meet the overall objectives and capabilities for this
training. Training may be required to be conducted on weekends and federal
holidays and shall be continuous, if so scheduled by the Government.

 

3.3.1.27.1   TRAINING CURRICULUM

The training shall consist of a combination of classroom and flight training
using system hardware consistent with the contract deliverable hardware. The
training program curriculum shall include system operation, operator level
maintenance, and airspace management, troubleshooting proficiencies, simulator
operation, tactics, techniques and procedures. The contractor shall provide and
deliver to the government a Training Reference Manual (TRM) that describes all
operator manipulation of all graphical user interface (GUI) parameters of the
software and hardware associated with the system as defined by this document.

 

3.3.1.27.2   TRAINING EXPERTISE AND PERSONNEL

 

AeroVironment, Inc.

7

 


 

USSOCOM AECV SYSTEM CONTRACT # H92222-08-D-0048, 13 JUN 08, ATCH 1

 

Contractor personnel shall be fully capable of supporting the training and have
the knowledge required to meet the requirements specified in this SOW. The
contractor shall assign supporting personnel to perform the services and
functions required to execute training requirements outlined in this document.
Personnel assigned to this task shall be capable of conducting training IAW this
document utilizing the training support package in an austere environment. The
Training Package will consist of a student instructor ratio of [*], with a
maximum class size of [*] students. Each class shall have a training cadre with
[*] Chief Instructor, [*] Site Instructors and one (1) Logistics Field Service
Technician. The Government will provide a single point of contact (POC) to
ensure logistic and training issues are resolved. This POC will be available
during all training times and should be capable of resolving any issues that
arise during the course.

 

3.3.1.27.3   ASSESSMENT

The contractor shall provide the specific data necessary for the examination of
an individual’s skills, knowledge, attitudes and achievement of learning
objectives IAW DI-SESS-81525. Students shall be assessed by the contractor on
the Flight profiles identified in the Training Support Package on criteria of
Go/No-Go. The contractor shall administer and evaluate these tasks by
performance during the Practical Exercise portion of training events. The
contractor shall track and record individual student task proficiency prior to
the conclusion of the student’s training program, and provide a recommendation
on completion assessment (Go/No-Go). The contractor shall provide a detailed
after action report including students, rank, unit, contact information and
student surveys. The contractor shall make recommendations to the Government for
dismissal of any student who has shown an inability to understand and comprehend
the course material or is a behavioral issue.

 

3.3.1.27.4   COURSE MATERIAL

The contractor shall be responsible for providing all course materials. Students
shall receive the operator and maintenance manual and training briefings on a CD
ROM, one (1) per student. The contractor shall provide the training package to
conduct training operations.

 

3.3.1.27.5   SCHEDULE

Training locations and schedule shall be established by USSOCOM Project Office
and directed by the PCO. The PCO will establish the course requirement by
notifying the contractor of a training location not less than 90 days (minimum)
prior to training start of training. The PCO will notify the contractor of any
class cancellations 10 days prior to the training start date. The following is
information for AECV Training Locations and Schedules to aid in balancing the
reality of time sensitive requirement variability and scheduling challenges:

 

(1) 60 days in advance of each training event, the contractor will be provided a
forecast of locations and numbers of students. This will define the number of
instructors and allocate resources for the training event.

 

(2) 45 days in advance of each training event, the contractor will be provided
firm requirements (type of training, training locations, and maximum students
will not increase). Changes in requirements after this point may not necessarily
be accommodated.

 

(3) 30 days in advance of each training event, the contractor shall prepare and
submit a Training Letter of Instruction (LOI) for each scheduled training event.

 

--------------------------------------------------------------------------------

 

[*]  CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

AeroVironment, Inc.

8

 


 

USSOCOM AECV SYSTEM CONTRACT # H92222-08-D-0048, 13 JUN 08, ATCH 1

 

(4) 14 days prior to actual start date, under the terms of the contract, the
government can change the training location.

 

3.3.1.27.6   TRAINING MAINTENANCE

The contractor shall provide onsite maintenance personnel to keep the required
training systems operational.

 

3.3.1.27.7   CONTRACTOR TRAINING LOCATION

The contractor shall conduct training at a central CONUS location as defined by
the contract schedule. Training shall be at a Government-approved location. The
contractor shall provide resources and materials for a mobile training
capability on the ground. The Contractor will provide climate controlled
classroom and range facilities. The Contractor will provide a climate controlled
storage area for storage of training assets and support equipment. The
Contractor will be responsible for all range scheduling and frequency
coordination/deconfliction. The Government will provide water vessels suitable
to the maritime training environment.

 

3.3.1.27.8   GOVERNMENT TRAINING LOCATION

The contractor shall conduct training at CONUS and OCONUS locations as defined
by the contract schedule. Training shall be at a Government-approved location.
The Government will provide climate controlled classroom and range facilities.
The Government will provide a climate controlled storage area for storage of
training assets and support equipment. The Government will provide all necessary
electronic and paper maps required for the range allocated for training. The
Government will be responsible for all range scheduling and frequency
coordination/deconfliction. The Government will provide water vessels suitable
to the maritime training environment. If required, the contractor will be
available to assist with coordination on a cost reimbursable basis.

 

3.3.1.28   TRAINING CONDUCT WITH AND WITHOUT GOVERNMENT FURNISHED EQUIPMENT
(GFE)

The contractor shall conduct training as defined in the following sections using
AECV SUAS components, materials and support equipment provided by the
Government. The contractor shall conduct training as defined in the following
sections using contractor supplied AECV SUAS components, materials and support
equipment. Training activity shall be conducted with or without GFE as defined
by the contract delivery schedule.

 

3.3.1.28.1   TRAIN-THE-TRAINER AND INSTRUCTOR AND KEY PERSONNEL TRAINING (IKPT)

The contractor shall conduct type-1 contractor train-the-trainer course for the
number of students defined by the contract schedule. The Program Office will
identify the cadre of military/Government personnel for IKPT training. IKPT
course duration shall not exceed [*] days and shall have a minimum of a [*] hour
program of instruction (POI). The IKPT training shall be conducted IAW with
contractually defined TSP developed as part of this effort.

 

3.3.1.28.2   NEW EQUIPMENT TRAINING (NET)

The contractor shall conduct New Equipment Training for the number of students
defined by the contract schedule. NET course duration shall not exceed [*] days
and shall have a minimum of a [*]-hour POI.

 

--------------------------------------------------------------------------------

 

[*]   CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

AeroVironment, Inc.

9

 


 

USSOCOM AECV SYSTEM CONTRACT # H92222-08-D-0048, 13 JUN 08, ATCH 1

 

3.3.1.28.3   OPERATOR TRAINING

The contractor shall conduct Operator Training for the number of students
defined by the contract schedule. Operator Training course duration shall not
exceed [*] days and shall have a minimum of a [*]-hour POI.

 

3.3.1.28.4   DELTA TRAINING

The contractor shall conduct Delta Training for the number of students defined
by the contract schedule. Delta Training course duration shall not exceed [*]
days and shall have a minimum of a [*]-hour POI.

 


CONTRACTOR LOGISTICS SUPPORT

The contractor shall establish, implement and maintain an ILS program to manage,
integrate and execute ILS requirement for the AECV program. A Joint
Government/contractor Supportability IPT chaired by the Government will monitor
the implementation and status of the ILS program. The LCSM, the SOF Support
Activity at [*], will support the day-to-day support of the AECV system. The
contractor shall support the LCSM in a two-level maintenance concept consisting
of field operator-level repair and contractor provided depot-level maintenance
and repair.

 

3.3.1.29   SUPPORTABILITY ANALYSIS

The contractor shall conduct analysis to define optimal support concept planning
by defining all tasks required to operate, maintain and support the AECV
systems, training and associated support equipment. The contractor shall support
the AECV LCSM in development of logistics support planning and execution.

 

3.3.1.30   TECHNICAL SUPPORT

The contractor shall provide worldwide technical support to AECV SOF units in
the CONUS and OCONUS locations to include designated combat zones. The contract
shall provide on-site support for technical and logistics expertise, system
upgrades and maintenance.

 

3.3.1.31   LOGISTICS DEMONSTRATION

The contractor shall support a Logistics Demonstration of the SUAV System during
the LRIP test and evaluation and as required for incorporation of spiral
development improvements.

 

3.3.1.32   VALIDATION AND VERIFICATION

The contractor shall support verification and validation of the AECV System
Technical Manuals and Training Support Package.

 

3.3.1.33   OPERATIONAL AVAILABILITY

As a Threshold, the AECV System shall achieve an Operational Availability (Ao)
rate of 90%. This requirement is based on a Fully Mission Capable materiel
condition. As an Objective, the AECV System will achieve an Ao Rate of [*]%.
This requirement is based on a Fully Mission Capable materiel condition.

 

3.3.1.34   MAINTENANCE

The contractor shall provide all maintenance and repair actions above the field
level required to support the AECV System equipment delivered in the scope of
this SOW. Maintenance shall be performed by qualified maintainers using
contractor-approved procedures. The contractor shall provide all tools and test
equipment required to accomplish maintenance actions. The Government will
provide all shipping costs for systems/components, spares and consumables that

 

--------------------------------------------------------------------------------

 

[*]  CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

AeroVironment, Inc.

10

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

require retrograde to Depot Main and material sustainment of the AECV Systems
and spares. The contractor shall provide all depot level maintenance required to
support the SUAV System equipment at an Ao rate of [*] percent. The Ao rate
shall be tracked by the contractor with data derived from contractor and
Government databases and shall be coordinated with the supportability IPT.

 

The contractor shall develop and update a depot maintenance procedure including
step-by-step instructions for inspection and repairs of the AECV system, LRUs
and components.

 

3.3.1.34.1   UNPLANNED MAINTENANCE

The contractor shall perform unplanned depot-level maintenance for AECV systems,
LRUs and components.

 

3.3.1.34.2   PLANNED MAINTENANCE

The contractor shall perform planned depot-level inspection, repair and
maintenance for AECV systems, LRUs and components. This activity shall include
inspections and service items necessary to maximize the life cycle of system
components. Planned maintenance activity shall include downloading automated
flight logs and usage information from the GCS and Air Vehicle hardware into a
managed database.

 

3.3.1.35   SUPPLY

The contractor shall provide depot repair supply stocks and management for the
AECV System worldwide deployments in coordination with LCSMP. The Unit,
Inventory Control Point (ICP), and Depot level initial spares packages shall be
supplied in accordance with the contract schedule. This shall include spares
required to support integration and test activities for this effort. The
contractor shall process unserviceable returns into the maintenance cycle and
return to the ICP. All repairable/retrograde LRUs determined to be either Beyond
Economical Repair or un-repairable shall be submitted to the Government for
disposal. The contractor shall provide suitable storage for non-fielded system
equipment and parts.

 

3.3.1.36   TRANSPORTATION

The contractor shall prepare transportability clearance diagrams IAW
DI-PACK-80880 for all system equipment.

 

The contractor shall provide suitable transportation of system equipment and
parts to Continental United States (CONUS) and Outside Continental United States
(OCONUS) locations. System and spares deliveries will be primarily made to [*].

 

The contractor shall prepare, coordinate and acquire all shipping documentation
to include shipments made by Government Bill of Lading (GBL). The contractor
shall prepare, coordinate and acquire all shipping documentation to include
shipments made by the LCSM. The contractor shall provide labor, materials, and
complete the packaging, packing, and shipment of systems and support equipment
required for CONOS and OCONUS locations. The contractor shall provide customs
and International Traffic in Arms Regulation (ITAR) documentation in support of
international shipping.

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

AeroVironment, Inc.

11

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

The contractor shall provide labor and equipment to receive and unpack equipment
for maintenance and repair actions.

 


SYSTEMS ENGINEERING


 

3.3.1.37   ENGINEERING MANAGEMENT

The contractor shall prepare, maintain and update a System Engineering
Management Plan (SEMP). The contractor shall implement and maintain a Systems
Engineering Program in accordance with the SEMP for the period of performance of
the contract. The contractor shall establish and maintain System Engineering
Processes following best commercial practices in accordance with the SEMP for
the tasks defined by this SOW. The SEMP shall establish and track the spiral
development path for the AECV system by prioritizing the tradespace requirements
and implementation as to provide the best value to the Government. The
contractor shall work with the Government IPT to plan and support spiral
development and technology insertion.

 

3.3.1.38   ENGINEERING SERVICES

The contractor shall provide engineering services to support the AECV program as
specified by the contract. Engineering service tasks will be initiated by the
Government.

 

3.3.1.39   CONFIGURATION MANAGEMENT (CM)

The contractor shall establish and update the AECV SUAS product baseline IAW
DI-CMAN-81121. The baseline shall be updated as changes and spiral developments
are incorporated into the system configuration. The contractor shall perform CM
tasks pertaining to the AECV SUAS and hardware and software components in this
SOW IAW the contractor’s CM plan for production business practices. The
contractor shall be responsible for maintaining established baselines and the
entire CM through the program life cycle for the AECV SUAS. The contractor shall
prepare Class I Engineering Change Proposals (ECPs) IAW DI-CMAN-80639 and
section H of the contract for any configuration change that impacts form, fit or
function to the contractor’s production baseline alter function from the System
Performance Specification or result in the necessity for changes to the system
Technical Manuals. All ECPs shall be processed through the Joint Configuration
Control Board (JCCB). The JCCB shall consist of Government and
contractor(s) personnel. Class I changes shall not be incorporated unless
approved by the Government. The implementation plan for Class I changes shall be
incorporated into the IMS.

 

3.3.1.40   CONFIGURATION STATUS ACCOUNTING

The contractor shall establish and maintain a Configuration Status Accounting
(CSA) program IAW the contractor’s standard operating procedures. The contractor
shall maintain current and historical records for the baseline technical data,
changes, critical nonconformance actions, and new and updated documentation,
including identification of all as-built configurations and incorporation
status. The status accounting system shall provide for generating indentured
parts lists, where-used lists, drawing tree, and other data necessary to provide
the complete and accurate configuration history and status. CSA reporting shall
be IAW DI-CMAN-81253.

 

3.3.1.41   CONFIGURATION CHANGE CONTROL

All hardware and software changes shall be processed IAW the contractor’s CM
plan for production programs. Any changes to the system baseline shall be
coordinated with the USSOCOM AECV project office. The contractor shall in a
System Engineering Integrated Product Team, with Government participation, to
provide insight and resolution of configuration and design matters.

 

AeroVironment, Inc.

12

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

3.3.1.42   PHYSICAL SOFTWARE CONTROL

For all software changes, the contractor shall ensure that the physical software
baselines are controlled and tested at the computer software configuration item
level. The contractor shall ensure each software baseline is identified, tracked
within the contractor’s CM Plan guidelines and has the necessary number of
backup copies. Any changes to the system baseline shall be coordinated with the
UAVS PO.

 

3.3.1.43   SYSTEM SAFETY

The contractor shall establish and update a System Safety Program Plan (SSPP)
IAW DI-SAFT-81626 for the baseline system and for the life cycle of the system.
The contractor shall prepare a System Safety Assessment Report (SAR) IAW
DI-SAFT-80102 and MIL-STD-882. System safety shall be reviewed and SAR updated
as changes and technology improvements are incorporated into the system.

 

3.3.1.44   HUMAN FACTORS

The AECV SUAS shall be developed and designed with the human considered at the
forefront. Human factors consideration shall apply to operators, maintainers,
sustainers, trainers, and other support personnel. The AECV SUAS shall provide
all necessary indicators, visual displays, auditory indicators, and other aids
to maximize situational awareness and overall performance while not interfering
with peripheral vision, movement or effectiveness. The AECV SUAS shall be
designed such that the controls, displays, and system software usability or
operability enhance a person’s ability to effectively operate the system. all
data shall be received, displayed and presented in a usable format that shall be
understandable to the recipient of the information in a real-time and realistic
manner. This data shall be in a format which shall allow easy processing and
follow-through to the next level of operation. The applicable seven HSI domains
(i.e., manpower, personnel, training, environment, safety, and occupational
health (ESOH), human factors engineering, and personnel survivability) shall be
optimized to produce total system performance that will result in reduced
life-cycle costs. Human factors engineering shall be in accordance with
MIL-STD-1472F.

 

3.3.1.45   CORROSION CONTROL PLAN

The Contractor shall prepare a Corrosion Control Plan IAW DI-MFFP-81403. The
plan shall include preventive and corrective procedures utilized during
design/development, testing, modification, manufacturing, materials handling,
packaging and shipping. The plan shall be updated over the period of performance
to include data collected through design studies, failure analysis reports, and
aircraft system inspections.

 

3.3.1.46   TECHNICAL AND ENGINEERING SUPPORT DATA

3.3.1.46.1             AECV SUAS SPECIFICATION

 

The contractor shall prepare and update an AECV SUAS System Performance
Specification IAW DI-MGMT-81431 and in coordination with the Government over the
period of performance of the contract. Changes to the performance specification
shall be made as ECPs and spiral developments are incorporated into the system
configuration.

 

3.3.1.46.2             INTERFACE CONTROL DOCUMENTS

The contractor shall publish and revise a GCS Interface Control Document (ICD)
IAW DI-CMAN-81248. The contractor shall publish and revise a Modular Payload
Interface (MPI) ICD IAW DI-CMAN-81248 to facilitate future payload development
by the AECV contractor and other DoD contractors selected by the Government.

 

AeroVironment, Inc.

13

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

The contractor shall publish and revise an ICD IAW DI-CMAN-81248 for AECV SUAS
over-the-air Data Link Interface (DLI) software protocol to facilitate
interoperability and incorporation of AECV interface capability in other USSOCOM
systems.

The contractor shall publish and revise an ICD IAW DI-SMAN-81248 for AECV SUAS
Simulator Interface software protocol to facilitate interoperability and
incorporation of AECV simulation capability in other USSOCOM systems.

 

3.3.1.46.3   SURVIVABILITY ANALYSIS

The contractor shall conduct environmental effects and survivability analyses.

 

3.3.1.46.4   SPECTRUM SUPPORT

The contractor shall prepare DD Form 1494 in support of spectrum certification
activities for the AECV SUAS datalink. This shall include documentation of
datalink characteristics and test reports as required. The contractor shall
provide DD Form 1494 data to the AECV program office in support of spectrum
supportability requests in foreign host nations. DD Forms 1494 supporting
spectrum certification activities shall be IAW DI-MISC-81174. The contractor
shall support spectrum certification activities for spiral developments.

 

3.3.1.46.5   TECHNICAL DATA SUPPORTING DATA LINK WAIVERS

The contractor shall provide supporting data to the AECV program office in
support of preparation of waiver for the Joint Tactical Radio System (JTRS)
Soldier Radio Waveform requirement.

 

The contractor shall provide supporting data to the AECV program office in
support of preparation of waiver for the Tactical Common Data Link (TCDL)
requirement.

 

3.3.1.46.6   TECHNICAL MANUAL

The contractor shall prepare a commercial AECV System Operator’s and Maintenance
manual DI-TMSS-80527. The content of the manual shall include operator-level
operation and maintenance of the system, checklists, emergency procedures and
logistics procedures consistent with the LSCM concept. The manual shall have
step-by-step instructions for replacement of LRUs, operator-level inspections
and repairs. The manual shall include emergency maintenance procedures which
provide general guidance beyond O-level to be accomplished when no other
maintenance alternatives are available. The contractor shall prepare updates to
the manual as required for upgrades and changes to the system as well as in
response to user feedback.

 

3.3.1.46.7   AIRWORTHINESS DATA SUPPORT

The contractor shall provide data in support of Government application for
Federal Aviation Administration (FAA) — Certificate of Authorization (COA) for
operation of AECV SUAS in designated areas of the National Airspace System
(NAS). The contractor shall provide data in support of Government range safety
approval process for Government test ranges.

 

3.3.1.47   QUALIFICATION TESTING

The contractor shall develop and conduct the qualification test effort IAW
MIL-STD-810, MIL-STD-461E and product conformance methodology. The contractor
shall use the System Engineering IPT to complete test planning. The contractor
shall participate in the development of the Government TEMP through the IPT
process. Test plans shall be prepared and submitted IAW DI-MGMT-80937. Test
reports shall be prepared and submitted IAW DI-NDTI-80809.

 

Testing shall include radiated emissions of the AV, GCS and RVT IAW MIL-STD-461
method RE102. Testing shall include radiated susceptibility of the AV, GCS and
RVT IAW MIL-STD-461E method RS103.

 

3.3.1.47.1   AERONAUTICAL DESIGN STANDARDS VERIFICATION AND ANALYSIS

The contractor shall conduct a Hazards of Electromagnetic Radiation to Personnel
(HERP) verification IAW paragraph 3.6.3 of Aeronautical Design Standard (ADS-

 

AeroVironment, Inc.

14

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

37A-PRF).

 

The contractor shall conduct a Hazards of Electromagnetic Radiation to Ordinance
(HERO) verification IAW paragraph 3.6.1 of Aeronautical Design Standard
(ADS-37A-PRF).

 

The contractor shall conduct a Hazards of Electromagnetic Radiation to Fuel
(HERF) verification IAW paragraph 3.6.2 of Aeronautical Design Standard
(ADS-37A-PRF).

 

3.3.1.48   SPIRAL EVOLUTIONARY DEVELOPMENT PROGRAM

The contractor shall develop and update a spiral evolutionary development
program. The contractor shall incorporate technology developments focused on the
following items:

 

1)     Reduced acoustic, visible and electronic signatures.

 

2)     Increases Range and endurance.

 

3)     Incorporation of digital data links.

 

4)     Improved payload capability.

 

5)     Improved system reliability and maintainability.

 

6)     Ground control station enhancements.

 

7)     Embedded Simulator enhancements.

 

Payload improvements shall utilize an open architecture approach while
increasing the required standoff range from the target.

 


TRAVEL

The contractor shall travel as required to execute the performance of each of
the sections of this Statement of Work.

 

AeroVironment, Inc.

15

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

APPENDIX A CDRL LIST

 

Draft Form 1423 for each CDRL item can be found in Volume 4, section 5, CDRL
List.

 

 CDRL No.

Title/Document Number

A001

System/Subsystem Specification (DI-MGMT-81431)

A002

Integrated Master Schedule (DI-MGMT-81650)

A003

Monthly Status Report (MSR)(DI-MGMT-80368)

A004

Unique Item Identification Report (DI-MGMT-80177B) (Bar Code Identification
Report)

A005

Contract Work Breakdown Structure (DI-MGMT-81334)

A006

Performance and Cost Report (DI-FNCL-80912)

A007

Contract Funds Status Report (DI-MGMT-81468)

A008

Hazardous Material Management Program (DI-MGMT-81398)

A009

Hazardous Material Management Program Report (DI-MISC-81397)

A010

Acceptance Test Plan (DI-QCIC-80553)

A011

Failure Mode Effects, and Criticality Analysis Report (DI-ILSS-81495)

A012

Instructional Performance Requirements Document (DI-SESS-81518)

A013

Training Program Structure Document (DI-SESS-81521)

A014

Training Conduct Support Document (DI-SESS-81523)

A015

Test Package (DI-SESS-81525B)

A016

Transportability Report (DI-PACK-80880C)

A017

Baseline Description Document (DI-CMAN-81121)

A018

Engineering Change Proposal (DI-CMAN-80639)

A019

Configuration Status Accounting Information (DI-CMAN-81253)

A020

System Safety Program Plan (SSPP) (DI-SAFT-81626)

A021

Safety Assessment Report (SAR) (DI-SAFT-80102)

A022

Corrosion Prevention and Control Plan (DI-MFFP-81403)

A023

Interface Control Document (ICD) (DI-CMAN-81248)

A024

Frequency Allocation Data (DI-MISC-81174)

A025

Commercial Off-The-Shelf (COTS) Manual and Associated Supplemental Data
(DI-TMSS-80527B)

A026

Coordinated Test Plan (DI-MGMT-80937)

A027

Test/Inspection Report (DI-NDTI-80809)

A028

Inventory and Utilization Report (DI-MISC-81107)

 

AeroVironment, Inc.

A-1

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

APPENDIX B DOCUMENT SUMMARY LIST (DSL)

 

 

DOCUMENT SUMMARY LIST (DSL) FOR THE
All Environment Capable Variant (AECV) PROGRAM

DOCUMENT Number/CDRL
Number

TITLE

DATE/
CATEGORY

1

DI-MGMT-81431
(DI # A001)

System/Subsystem Specification

10-JAN-2000
Cat. 1

2

DI-MGMT-81650
(DI # A002)

Integrated Master Schedule

30-MAR-2005
Cat. 1

3

DI-MGMT-80368
(DI # A003)

Monthly Status Report (MSR)

30-OCT-2006
Cat. 1

4

DI-MGMT-80177B
(DI # A004)

Unique Item Identification Report (Bar Code Identification Report)

30-OCT-2006
Cat. 1

5

DI-MGMT-81334
(DI # A005)

Contract Work Breakdown Structure

20-APR-2007
Cat. 1

6

DI-FNCL-80912
(DI # A006)

Performance and Cost Report

06-OCT-1989
Cat. 1

7

DI-MGMT-81468
(DI # A007)

Contract Funds Status Report

19-OCT-1995
Cat. 1

8

DI-MGMT-81398
(DI # A008)

Hazardous Material Management Program

21-SEP-2007
Cat. 1

9

DI-MISC-81397
(DI # A009)

Hazardous Material Management Program Report

21-SEP-2007
Cat. 1

10

DI-QCIC-80553
(DI # A010)

Acceptance Test Plan

14-NOV-2006
Cat. 1

11

DI-ILSS-81495
(DI # A011)

Failure Mode Effects, and Criticality Analysis Report

30-OCT-1995
Cat. 1

12

DI-SESS-81518
(DI # A012)

Instructional Performance Requirements Document

8-JUN-2006
Cat. 1

13

DI-SESS-81521
(DI # A013)

Training Program Structure Document

8-JUN-2006
Cat. 1

14

DI-SESS-81523
(DI # A014)

Training Conduct Support Document

8-JUN-2006
Cat. 1

15

DI-SESS-81525B
(DI # A015)

Test Package

8-JUN-2006
Cat. 1

16

DI-PACK-80880C
(DI # A016)

Transportability Report

1-NOV-2003
Cat. 1

17

DI-CMAN-81121
(DI # A017)

Baseline Description Document

1-FEB-1991
Cat. 1

18

DI-CMAN-80639
(DI # A018)

Engineering Change Proposal

30-SEP-2000
Cat. 1

19

DI-CMAN-81253
(DI # A019)

Configuration Status Accounting Information

30-SEP-2000
Cat. 1

20

DI-SAFT-81626
(DI # A020)

System Safety Program Plan (SSPP)

01-AUG-2001
Cat. 1

 

AeroVironment, Inc.

B-1

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

DOCUMENT SUMMARY LIST (DSL) FOR THE
All Environment Capable Variant (AECV) PROGRAM

DOCUMENT Number/CDRL
Number

TITLE

DATE/
CATEGORY

21

DI-SAFT-80102
(DI # A021)

Safety Assessment Report (SAR)

31-JUL-1995
Cat. 1

22

DI-MFFP-81403
(DI # A022)

Corrosion Prevention and Control Plan

06-JUN-1994
Cat. 1

23

DI-CMAN-81248
(DI # A023)

Interface Control Document (ICD)

30-SEP-2000
Cat. 1

24

DI-MISC-81174
(DI # A024)

Frequency Allocation Data

28-MAR-1991
Cat. 1

25

DI-TMSS-80527B
(DI # A025)

Commercial Off-The-Shelf (COTS) Manual and Associated Supplemental Data

17-OCT-2006
Cat. 1

26

DI-MGMT-80937
(DI # A026)

Coordinated Test Plan

06-FEB-1990
Cat. 1

27

DI-NDTI-80809
(DI # A027)

Test/Inspection Report

24-JAN-1997
Cat. 1

28

DI-MISC-81107
(DI # A028)

Inventory and Utilization Report

02-MAR-1992
Cat. 1

29

MIL-HDBK-881

Work Breakdown Structures for Defense Materiel Items

30-JUL-2005
Cat. 1

30

NEPA PL 91-190

National Environmental Policy Act

Cat. 1

31

NAS 411

Materials Hazardous Management Program

11-MAR-1994
Cat. 1

32

EPCRA Section 313

The Emergency Planning and Community Right-to-Know Act, Section 313

01-FEB-01
Cat. 1

33

EPA-745-R-99-004

EPA List – 17

01-MAR-99
Cat. 1

35

MIL-STD-130L

Identification Marking of U.S. Military Property

17-DEC-2007
Cat. 1

36

SOCOM UID
Implementation Plan

SOCOM UID Implementation Plan

Cat. 0

37

SOF Directive 350-9

Training

30 Oct 2007
Cat. 1

38

MIL-STD-882

System Safety

10-FEB-2000
Cat. 1

39

MIL-STD-1472F

Human Engineering

05-DEC-2003
Cat. 1

40

DD Form 1494

Application for Equipment Frequency Allocation

AUG 1996
Cat. 0

41

MIL-STD-810

Environmental Engineering Considerations and Laboratory Tests

01-JAN-2000
Cat. 1

42

MIL-STD-461F

Requirements for the Control of Electromagnetic Interference Characteristics of
Subsystems and Equipment

10-DEC-2007
Cat. 1

 

AeroVironment, Inc.

B-2

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

 

DOCUMENT SUMMARY LIST (DSL) FOR THE
All Environment Capable Variant (AECV) PROGRAM

DOCUMENT Number/CDRL
Number

TITLE

DATE/
CATEGORY

43

ADS-37A-PRF

US Army Aviation and Troop Command Aeronautical Design Standard, Electromagnetic
Environmental Effects Performance and Verification Requirements

28-MAY-1996
Cat. 1

43

TBD

AECV SUAS Security Classification Guide

 

 

AeroVironment, Inc.

B-3

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

APPENDIX C WBS AND WBS DICTIONARY

 


CONTRACTOR WORK BREAKDOWN STRUCTURE (CWBS)


 


1.0    CWBS CHART


 

The following CWBS table has been generated for the management plan. The CWBS
numbering follows the outline of subsections within Section 3.3 of the SOW. The
WBS dictionary for the program is presented in Section 2.0 of this Appendix.

 

1

AECV WBS

1.1

Program Management

 

1.1.1

Management

 

1.1.2

Business

1.2

Production Systems and Spares

 

1.2.1

Systems

 

1.2.2

Initial Spares Package

 

1.2.3

Spares

1.3

Training

 

1.3.1

Training Support

 

1.3.2

Training Conduct

1.4

Contract Logistics Support

 

1.4.1

Logistics and Operations Support

 

1.4.2

Maintenance

 

1.4.2.1

Un-Planned Maintenance

 

1.4.2.2

Planned Maintenance

 

1.4.3

Supply

 

1.4.4

Transportation

1.5

System Engineering

 

1.5.1

Engineering Management

 

1.5.2

Sustaining Engineering

 

1.5.3

Test Program

 

1.5.4

Spiral Development

 

1.5.5

Engineering Services

 

1.5.6

Technical Data Support


 


2.0    WBS DICTIONARY


 

WBS 1.1 Program Management

This includes the overall management, control and operation of the production
program. This includes efforts associated with execution and completion of CDRL
data associated with the AECV system production.

 

WBS 1.1.1 Program Management

The program planning, organizing, directing, coordinating, controlling and
approval actions necessary to accomplish the overall program objectives that are
not associated with the specific systems and facilities and are not included
under Engineering or Logistics Management. This element also includes production
and maintenance of the WBS, metrics, status reporting and meetings.

 

WBS 1.1.2 Business Management

The management, administration and coordination of the contract to include
reporting, subcontract management, property management and control. This
includes elements of reporting associated with contract status and performance.
The financial management of the program to include establishing and maintaining
a financial management system and managing and reporting program financial
information. This element is also to include the hardware and software necessary
to host the financial management system. This includes elements of reporting
associated with program budget and cost.

 

AeroVironment, Inc.

C-1

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

WBS 1.2 Production Systems and Spares

 

This includes the overall tasks associated with producing the AECV system
hardware, initial spares package and ongoing spares.

 

WBS 1.2.1 Systems Production

 

This element includes the labor, materials and tasks associated with producing
the AECV system hardware.

 

WBS 1.2.2 Initial Spares Package Production

 

This element includes the labor, materials and tasks associated with producing
the AECV Initial Spares Package (ISP) hardware.

 

WBS 1.2.3 Spares Production

 

This element includes the labor, materials and tasks associated with producing
the AECV spares hardware.

 

WBS 1.3 Training

 

This includes the overall tasks associated with developing and conducting
training services and support for the AECV system.

 

WBS 1.3.1 Training Support

 

This element includes the labor, materials and tasks associated with producing
the AECV training support package. This includes all effort associated with
producing training guides, aids, and special accessories used to facilitate
instruction.

 

WBS 1.3.2 Training Conduct

 

This element includes the labor, travel and other direct cost associated with
conducting training services. This includes providing a detailed Letter of
Instruction (LOI) for each scheduled training event and a detailed after-action
report at completion of each course.

 

WBS 1.4 Contractor Logistics Support

 

This includes all logistics and supportability efforts for the program.

 

WBS 1.4.1 Logistics and Operations Support

 

This includes the management efforts for AECV life-cycle sustainment. This
includes developing the system maintainability and supportability models and
optimizing the system for effective maintainability and limited forward
footprint. This includes planning, organizing, directing, coordinating,
controlling and approval actions necessary to support the AECV though out its
life-cycle.

 

WBS 1.4.2 Maintenance

 

This element includes material and labor to support the 2-level maintenance for
the AECV system.

 

WBS 1.4.2.1 Un-Planned Maintenance

 

This element includes material and labor to perform un-planned maintenance on
systems and components.

 

WBS 1.4.2.2 Planned Maintenance

 

This element includes material and labor to perform regularly scheduled
maintenance on systems and components.

 

WBS 1.4.3 Supply

 

This element includes all labor and materials to support the acquisition,
storage, inventory control, and supply point operations for all AECV
spares/repair parts.

 

AeroVironment, Inc.

C-2

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

WBS 1.4.4 Transportation

 

This element includes all labor, materials, and shipping cost necessary to
package, and ship all AECV spares/repair parts.

 

WBS 1.5 System Engineering

 

The planning, organizing, directing, coordinating, controlling, approval actions
and integration necessary to accomplish the overall program system engineering
and technical objectives.

 

WBS 1.5.1 Engineering Management

 

This element includes the technical and management efforts of directing and
controlling a totally integrated engineering effort of the program.

 

WBS 1.5.2 Sustaining Engineering

 

This element includes all effort of technical activities associated with the
production and manufacturing of the system. This includes analysis of design and
production operations, application of manufacturing methods and tooling in
support of producing the system.

 

WBS 1.5.3 Test Program

 

This element includes all activities related to test and evaluation of prototype
to production level assets for acceptance for their intended use. This includes
the labor and materials required to conduct PPT&E of the AECV system and also
includes support for the government run DT&E and OT&E.

 

WBS 1.5.4 Spiral Development

 

This element includes all effort of technical activities associated with the
design, development, and integration of evolving technologies into the AECV
system. This also includes analysis of design and production operations,
application of manufacturing methods, analysis and balance of reliability,
maintainability, reducibility, safety, human health and interface, environmental
protection, and survivability of the system.

 

WBS 1.5.5 Engineering Services

 

This includes labor in support of engineering services on a task order basis.

 

WBS 1.5.6 Technical Data Support

 

This element includes all effort of technical activities associated with the
preparation of engineering and technical support data deliverables required by
the technical data descriptions section of the SOW.

 

AeroVironment, Inc.

C-3

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

APPENDIX D       CROSS-REFERENCE, SOO/SOW AND SRD/SOW

 

SOO

 

SOW or Note

3

Management Objectives

3.3.1

3.1

Contractor flexibility to produce AECV

3.3.1

3.2

Government visibility into program

3.3.1

4

Develop and Manufacture of AECV SUAS

3.3.2

4.1

Manufacture, assemble, deliver, recommend savings/GFE

3.3.2 – Savings/GFE Recommended in Proposal

4.2

Flexible plan for SOCOM to acquire additional AECV SUAS

3.3.2 – Quantity breaks provided in proposal

4.3

Embedded simulator capability

3.3.2, 3.3.3, 3.3.5.10.2

4.4

Recommended specialized test equipment

3.3.5.12

4.5

System documentation

3.3.5.10

4.6

Flexible ISP plan

3.3.2.2 – Plan and quantity breaks in proposal

4.7

BOM

Will provide appropriate data after contract award

4.8

Quality Control Plan

3.3.2

5

Training

3.3.3

5.1

Training general

3.3.3

5.2

Instructor and Key Personnel Training (IKPT)

3.3.3.1.1, 3.3.3.3.1

5.3

New Equipment Training (NET)

3.3.3.1.2, 3.3.3.3.2

5.4

Operator training and qualification

3.3.3.1.3, 3.3.3.3.3

5.5

Maintain training packages

3.3.3.1

6

Contractor Logistics Support (CLS)

3.3.4

6.1

General

3.3.4

6.2

Develop maintenance concept

3.3.4

6.3

Depot level maintenance, unplanned

3.3.4.6.1

6.4

Depot level maintenance, planned

3.3.4.6.2

6.5

Technical and maintenance manuals

3.3.5.10.6

6.6

Spare part support

3.3.4.8

6.7

Worldwide transportation

3.3.4.8

6.8

Worldwide technical support

3.3.4.2

6.9

System/subsystem reliability analyses

3.3.2.11

6.10

Environmental effects and survivability analyses

3.3.5.10.3

6.11

Maintainability/supportability

3.3.4.1

6.12

Life cycle and trade space analysis

3.3.5.1

6.13

Corrosion control plan

3.3.5.9

7

Systems Engineering

3.3.5

7.1

System Specification

3.3.5.10.1

7.2

Configuration Management Plan

3.3.5.3

8

Spiral Evolutionary Development Program

3.3.5.12

8.1

Evolutionary Spiral Development program

3.3.5.12

8.2

Spiral Focus

3.3.5.12

8.3

Payload Improvements

3.3.5.12

8.4

Ground Control Station

3.3.5.12

8.5

Engineering Change Proposal (ECP)

3.3.5.3

9

Travel

3.3.6

9.1

Meeting support

3.3.6

9.2

Training support

3.3.6

9.3

Technical support

3.3.6

 

AeroVironment, Inc.

D-1

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

SOO

 

SOW or Note

10

Security

3.3.1.7

10.1

IAW DD254

3.3.1.7

10.2

Safeguarding classified materials

3.3.1.7

10.3

Security management support

3.3.1.7

 

 

SRD

 

SOW

4.2.1

Security Classification Guide

3.3.1.7

4.2.2

SAASM Security

3.3.1.7

4.2.3

Additional Security Measures

3.3.1.7

5.4.4.1

Modularity

3.3.5.10.2

6.1

General

3.3.5.8

7.1.1.1

Total Training System Concept

3.3.3

7.1.1.2

Operator or Maintenance Training

3.3.3.2.3

7.1.1.3

Delivery of Training Materials

3.3.3.1

7.1.1.4

Training Reference Manual

3.3.3.2.1

7.1.1.5

Type 1 Train-the-Trainer Course

3.3.3.1.1, 3.3.3.3.1

7.1.1.6

Training Prior to Test and Deployment

3.3.3.2.5

8.1.1.1

Ao of 90%

3.3.4

8.2.1.1

Two-level Maintenance Concept

3.3.4

8.2.1.2

OEM Repair

3.3.4.6

8.2.1.3

Spares

3.3.4.7

9.2

Safety Design Order of Precedence

3.3.5.7

9.3

Environment, Safety and Occupational Health (ESOH)

3.3.1.8.1

 

AeroVironment, Inc.

D-2

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

APPENDIX E – SOW/WBS/CDRL/DSL

 

SOW

Description

WBS

CDRL, DSL

3.3.1

Program Management

1.1

 

3.3.1.1

Management Structure

1.1.1, 1.1.3

 

3.3.1.2

Program Meetings and Reviews

1.1.1, 1.1.2, 1.1.3

 

3.3.1.3

CWBS

1.1.1, 1.1.2, 1.1.3

A005, DSL 29

3.3.1.4

Program Schedule

1.1.1

A002

3.3.1.5

Cost and Performance Reporting

1.1.2

A003, A006, A007

3.3.1.6

Risk Management

1.1.1

 

3.3.1.7

Security

1.1.1

 

3.3.1.8

Safety

1.1.1

 

3.3.1.8.1

ESOH

1.1.1

DSL 30

3.3.1.8.2

Hazardous Materials Mgmt Program

1.1.1

A008, A009, DSL 31, 32, 33

3.3.1.9

Government-Furnished Information (GFI) and Government-Furnished Equipment (GFE)

1.1.1

A028

3.3.2

Manufacture AECV SUAS and Spares

1.2

 

3.3.2.1

AECV SUAS

1.2.1

 

3.3.2.2

Initial Spares Packages (ISPs)

1.2.2

 

3.3.2.3

System Level Components

1.2.3

 

3.3.2.4

Repair Parts

1.4.3

 

3.3.2.5

Manufacturing and Planning Control

1.2

 

3.3.2.6

Quality Program

1.2

 

3.3.2.7

Variability Reduction and Process Control

1.2

 

3.3.2.8

Inspection and Acceptance

1.2

A010

3.3.2.9

Electronic Fabrication Procedures

1.2

 

3.3.2.10

Parts Obsolescence

1.2

 

3.3.2.11

Reliability

1.2

 

3.3.2.12

FMECA

1.2

A011

3.3.2.13

Failure Reporting and Corrective Action System (FRACAS)

1.2

 

3.3.2.14

UID

1.2

A004, DSL 34, 35

3.3.2.15

Flight Operations

1.2

 

3.3.3

Training Program

1.3

DSL 36

3.3.3.1

Training Courses

1.3.1

A012, A013, A014

3.3.3.1.1

Train-the-Trainer and Instructor and Key Personnel Training (IKPT)

1.3.1

 

3.3.3.1.2

New Equipment Training (NET)

1.3.1

 

 

AeroVironment, Inc.

E-1

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

SOW

Description

WBS

CDRL, DSL

3.3.3.1.3

Operator Training

1.3.1

 

3.3.3.1.4

Delta Training

1.3.1

 

3.3.3.2

General Training Program
Requirements

1.3.1

 

3.3.3.2.1

Training Curriculum

1.3.1

 

3.3.3.2.2

Training Expertise and Personnel

1.3.1

 

3.3.3.2.3

Training Skills (Assessment)

1.3.1

A015

3.3.3.2.4

Course Material

1.3.1

 

3.3.3.2.5

Schedule

1.3.1

 

3.3.3.2.6

Training Maintenance

1.3.1

 

3.3.3.2.7

Contractor Training Location

1.3.1

 

3.3.3.2.8

Government Training Location

1.3.1

 

3.3.3.3

Training Conduct

1.3.2

 

3.3.3.3.1

Conduct Type 1 Train-the-Trainer

1.3.2

 

3.3.3.3.2

New Equipment Training (NET)

1.3.2

 

3.3.3.3.3

Operator Training

1.3.2

 

3.3.3.3.4

Delta Training

1.3.2

 

3.3.4

CLS

1.4

 

3.3.4.1

Supportability Analysis

1.4.1

 

3.3.4.2

Technical Support

1.4.1

 

3.3.4.3

Logistics Demonstration

1.5.3

 

3.3.4.4

Validation and Verification

1.5.3

 

3.3.4.5

Operational Availability

1.4.1

 

3.3.4.6

Maintenance

1.4.2

 

3.3.4.6.1

Unplanned Maintenance

1.4.2.1

 

3.3.4.6.2

Planned Maintenance

1.4.2.2

 

3.3.4.7

Supply

1.4.3

 

3.3.4.8

Transportation

1.4.4

A016

3.3.5

System Engineering

1.5

 

3.3.5.1

Engineering Management

1.5.1

 

3.3.5.2

Engineering Services

1.5.5

 

3.3.5.3

Configuration Management (CM)

1.5.1

A017,
A018

3.3.5.4

Configuration Status Accounting

1.5.1

A019

3.3.5.5

Configuration Change Control

1.5.1

 

3.3.5.6

Physical Software Control

1.5.1

 

3.3.5.7

System Safety

1.5.1

A020,
A021, DSL
38

3.3.5.8

HIS (Human Factors)

1.5.1

DSL 39,
A024

3.3.5.9

Corrosion Control Plan

1.5.1

A022

3.3.5.10

Tech Data, Maint Manuals

1.5.6

 

3.3.5.10.1

AECV SUAS Specification

1.5.6

A001

3.3.5.10.2

Interface Control Documents

1.5.6

A023

3.3.5.10.3

Survivability Analysis

1.5.6

 

3.3.5.10.4

Spectrum Support

1.5.6

DSL 39,
A024

 

AeroVironment, Inc.

E-2

 


 

USSOCOM AECV System Contract # H92222-08-D-0048, 13 Jun 08, Atch 1

 

SOW

Description

WBS

CDRL, DSL

3.3.5.10.5

Technical Data Supporting Data Link Waivers

1.5.6

 

3.3.5.10.6

Technical Manual

1.5.6

A025

3.3.5.10.7

Airworthiness Data Support

1.5.6

 

3.3.5.11

Qualification Testing

1.5.3

A026,
A027, DSL,
40, 41

3.3.5.11.1

Aeronautical Design Standards Verification and Analysis

1.5.3

DSL 42

3.3.5.12

Spiral Development

1.5.4

 

3.3.6

Travel

All

 

 

AeroVironment, Inc.

E-3

 


 

Statement of Work (Attachment 1)

 

 

APPENDIX F  –  AVI STANDARD WARRANTY

 

 

MATERIALS AND WORKMANSHIP WARRANTY

 

The Contractor warrants that, at the time of acceptance, hardware items
delivered under this contract shall be free from defects in workmanship and
materials.  The Contractor is liable under this warranty to correct, replace or
repair such defects for a period of twelve (12) months after initial acceptance.

 

All claimed defects shall be subject to inspection and test by the Contractor,
at the Contractor’s facility, within 30 days of receipt of USSOCOM’s
notification of defect.  If the Contractor determines that the item is
defective, the Contractor shall repair/replace the item(s), provide the packing,
inspection and labor involved in the return of the item(s) to the USSOCOM and
pay transportation costs to the customer-specified CONUS location at no increase
in contract price.

 

If the Contractor determines that the item is not defective, the Contractor
shall notify USSOCOM, within 10 working days, of the details which governed the
determination.  If USSOCOM agrees with the Contractor’s determination, USSOCOM
will take action required to remedy the problem and assume responsibility for
all costs associated with the return, disassembly, reassembly, analysis,
testing, etc., of the item improperly returned under this warranty.

 

This warranty shall be in lieu of all other warranties, expressed or implied,
including but not limited to, fitness for a particular use, merchantability,
reliability, durability, and maintainability.

 

AeroVironment, Inc.

E-4

 


 

AeroVironment, Inc.

 

D9041

81750.FY08.0043

 

Revision 4

Atch 2

 

24 June 2008

 

 

System Specification Document

 

for

All Environment Capable Variant (AECV)

Small Unmanned Aircraft System (SUAS)

 

 

Prepared for:

U.S Special Operations Command/SOAL-KW

7701 Tampa Point Blvd.

MacDill AFB FL 33621-5323

 

 

Contract Number:  H9222-08-D-0048

CDRL A001 - 24 June 2008

 

 

Prepared by:

AeroVironment Inc.

900 Enchanted Way

Simi Valley, CA 93065

 

Cage Code:    [*]

 

 

--------------------------------------------------------------------------------

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

AeroVironment, Inc.

E-5

 

 


 

System Specification

 

D9041

 

 

CONFIGURATION MANAGEMENT

Author

 

  [*]

 

Release Date

 

  [*]

 

 

REV

ECO   #

DESCRIPTION

 

DATE

draft  1

 

Initial Draft

 

14  Apr  08

draft  2

 

FRP Edits

 

13  Jun  08

draft  3

 

A017 Corrections and Incorp. FRP Edits

 

23  Jun  08

draft  4

 

Proposal to Contract Edits in Footer

 

24  Jun  08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

AeroVironment, Inc.

i

 


 

[*]

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

Attachment 3 – Integrated Master Plan

 

 

[*]

 

 

 

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

DEPARTMENT OF DEFENSE
CONTRACT SECURITY CLASSIFICATION SPECIFICATION
(The requirements of the DoD Industrial Security Manual apply to all security
aspects of this effort.)

 

1. CLEARANCE AND SAFEGUARDING



a. FACILITY CLEARANCE REQUIRED
Secret

b. LEVEL OF SAFEGUARDING REQUIRED
Secret

2.   THIS SPECIFICATION IS FOR: (X and complete as
applicable)

 

3.  THIS SPECIFICATION IS:  (X and complete as applicable)

x

a.  PRIME CONTRACT NUMBER

H92222-08-D-0048

 

x

a.  ORIGINAL (Complete date in all cases)

Date (YYMMDD)
2008-06-30

o

b.  SUBCONTRACT NUMBER

 

o

b.  REVISED (Supersedes all
previous specs)

Revision No.



NA

 

Date
(YYMMDD)

o

c.  SOLICITATION OR OTHER
NUMBER

DUE DATE (YYYYMMDD)

 

o

c.  FINAL (Complete Item 5 in all cases)

Date (YYMMDD)

 

 

 

 

 

 

 

 

 

 

 

4.   IS THIS A FOLLOW-ON CONTRACT?

o YES

x  NO

If YES, complete the following

 

 

3.3.1.49

 

Classified material received or generated under

(Preceding Contract Number) is

 

transferred to this follow-on contract

 

 

5.  IS THIS A FINAL DD FORM 254?

o YES

x  NO

If YES, complete the following:

 

 

 

 

In response to the contractor’s request dated               , retention of the
classified material is authorized for the period of

6.  CONTRACTOR (Include Commercial and Government Entity (CAGE) Code)

a.  NAME, ADDRESS, AND ZIP CODE

AeroVironment, Inc.

181 W. Huntington Dr.

Suite 202

Monrovia, CA  91016-3456

b.  CAGE
CODE
       60107

c.  COGNIZANT SECURITY OFFICE (Name, Address, and Zip Code)

Defense Security Service (S41PA)

3452 E. Foothill Boulevard

Suite 524

Pasadena, CA  91107-3142

7.  SUBCONTRACTOR

 

 

a.  NAME, ADDRESS, AND ZIP CODE

b.  CAGE
CODE



c.  COGNIZANT SECURITY OFFICE (Name, Address, and Zip Code)

8.  ACTUAL PERFORMANCE

 

 

a.  LOCATION

AeroVironment, Inc.

900 Enchanted Way

Simi Valley, CA  93065-0906

b.  CAGE
CODE
      60107

c.  COGNIZANT SECURITY OFFICE (Name, Address, and Zip Code)

Denfense Security Service (S41PA)

3452 E. Foothill Boulevard

Suite 524

Pasadena, CA  91107-3142



9.  GENERAL IDENTIFICATION OF THIS PROCUREMENT
Procure an All Environment Capable Variant (AECV) Small unmanned Aircraft System
(SUAS) that provides the best overall value to meet the NSWC small unit
requirment for real time reconnaissance, surveillance, and target acquisition
(RSTA) in maritime, saltwater environments.  The system shall have the
flexibility to be modified through a block upgrade design approach.

10. THIS CONTRACT WILL REQUIRE ACCESS TO:

 

 

YES

NO

11. IN PERFORMING THIS CONTRACT, THE
CONTRACTOR WILL:

3.3

3.3

a.  COMMUNICATIONS SECURITY (COMSEC) INFORMATION

x

o

a.  HAVE ACCESS TO CLASSIFIED INFORMATION ONLY AT ANOTHER CONTRACTOR’S FACILITY
OR A GOVERNMENT ACTIVITY

o

x

b.  RESTRICTED DATA

o

x

b.  RECEIVE CLASSIFIED DOCUMENTS ONLY

x

o

c.  CRITICAL NUCLEAR WEAPON DESIGN INFORMATION

o

x

c.  RECEIVE AND GENERATE CLASSIFIED MATERIAL

o

x

 


 

d.

FORMERLY RESTRICTED DATA

o

x

d.  FABRICATE, MODIFY, OR STORE      CLASSIFIED HARDWARE

x

x

e.

INTELLIGENCE INFORMATION

 

 

e.  PERFORM SERVICES ONLY

o

x

 

(1)  Sensitive Compartmented Information (SCI)

o

x

f.   HAVE ACCESS TO U.S. CLASSIFIED      INFORMATION OUTSIDE THE U.S., PUERTO
     RICO, U.S. POSSESSIONS AND TRUST      TERRITORIES

o

x

 

(2)  Non-SCI

x

o

g.  BE AUTHORIZED TO USE THE SERVICES OF      DEFENSE TECHNICAL INFORMATION
     CENTER (DTIC) OR OTHER SECONDARY      DISTRIBUTION CENTER

o

x

f.

SPECIAL ACCESS INFORMATION

o

x

h.  REQUIRE A COMSEC ACCOUNT

o

x

g.

NATO INFORMATION

o

x

i.   HAVE TEMPEST REQUIREMENTS

o

x

h.

FOREIGN GOVERNMENT INFORMATION

o

x

j.   HAVE OPERATIONS SECURITY (OPSEC)      REQUIREMENTS

o

x

i.

LIMITED DISSEMINATION INFORMATION

 

 

k.  BE AUTHORIZED TO USE THE DEFENSE      COURIER SERVICE

o

x

j.

FOR OFFICIAL USE ONLY INFORMATION WILL BE HANDLED IAW DOD 5400.7-R

x

o

l.   OTHER (Specify) Access to all USSOCOM      facilities requires contractors
to possess a minimum      of a secret clearance.

X

 

k.

OTHER (Specify)

o

x

 

 

 

 

 

 

 

 

 

 

 

DD Form 254, DEC 1999

 

 

PREVIOUS EDITION IS OBSOLETE

 

 

 

12.  PUBLIC RELEASE.  Any information (classified or unclassified) pertaining to
this contract shall not be released for public dissemination except as provided
by the Industrial Security Manual or unless it has been approved for public
release by appropriate U.S. Government authority.  Proposed public releases
shall be submitted for approval prior to release.             Direct        X 
Through (Specify)

 

Requests must be forwarded through the certifying official (block 16), USSOCOM
Office of Public Affairs (SOCS-PA), and the Contracting Officer

 

To the Directorate for Freedom of Information and Security Review, Office of the
Assistant Secretary of Defense (Public Affairs)* for review.

* In the case of non-DoD User Agencies, requests for disclosure shall be
submitted to that agency

13.  SECURITY GUIDANCE.  The security classification guidance needed for this
classified effort is identified below.  If any difficulty is encountered in
applying this guidance, or if any other contributing factor indicates a need for
changes in this guidance, the contractor is authorized and encouraged to provide
recommended changes.  The contractor may also challenge guidance or the
classification assigned to any information or material furnished or generated
under this contract; and may submit questions for interpretation of the guidance
to the official identified below.  Pending final decision, the information
involved shall be handled and protected at the highest level of classification
assigned or recommended.  (Fill in as appropriate for the classified effort. 
Attach, or forward under separate correspondence, any documents/guides/extracts
referenced herein.  Add additional pages as needed to provide complete
guidance.)

While performing duties within HQ USSOCOM, JSOC, AFSOC, NSWC, NSWG2, MARSOC, or
USASOC owned and operated facilities, the contractor must also adhere to all
service/component command/local security directives, regulations, and standard
operating procedures at different contract performance locations.  The Program
Manager listed in block 16 will provide a copy of all applicable security
directives for this contract.  Appropriate local service/component command
security directives, regulations, and standard operating procedures will be
provided by the requiring agency (normally through the Performance Monitor or
component command COR).  Upon completion or termination of the classified
contract, or sooner when the purpose of the release has been served, the
contractor will return all classified information (furnished or generated to the
source from which received unless retention or other disposition instructions
are authorized in writing by the USSOCOM Government Contracting
Agency/Activity.  Furthermore, the contractor will account for and return to the
appropriate issuing office, all identification badges and/or entry
passes/vehicle decals issued to contractor personnel upon completion or
termination of the classified contract, termination of employment, or suspension
of classified clearance or access of any contractor employee.

 

Ref 10a COMSEC security requirements apply.  Contractor must forward requests
for COMSEC material/information to the appropriate COMSEC officer through the
program office.  The Contractor is governed by DoD 5220.22-M, NISPOM.  Access to
COMSEC material by personnel is restricted to U.S. citizens holding final U.S.
Government clearances.  Such information is not releasable to personnel holding
only reciprocal clearances.  The government Program/Project Manager shall
designate the number of personnel requiring cryptographic access.  The number
will be limited to the minimum necessary and will be on a strict need-to-know
basis.  Additional COMSEC requirements may be required at non USSOCOM
locations/facilities (based on service/command requirements).  The Performance
Monitor or component command COR at these locations will provide specific
information.

 

Ref. 10j:  FOUO information provided under this contract shall be safeguarded as
specified in attachment, Protecting For Official Use Only (FOUO) information.

 

Ref. 11b:  Contractor will receive classified documents for reference only;
however, if any classified information is generated in performance of this
contract, it shall be derivatively classified and marked consisten with the
source material.

 

 


 

Ref. 11d:  Contractor must provide adequate storage at their facility for
classified hardware to the level of SECRET.

 

Training Requirement: Contractors performing on this contract at military
installations are required to conduct command and unit specific security
training (OPSEC, EMSEC, At/FP, Etc.). This training will be provided by the
responsible military organization.

 

IA requirements: Specific Information Assurance requirements may be mandated and
are authorized by the responsible command/unit where primary performance
location is identified.

 

Release of classified information is not approved until a potential company’s
facility clearance is verified through the Security Management Office.

 

This Solicitation DD Form 254 is approved. Upon company selection but prior to
award and prior to any classified release, this DD Form 254 with all pertinent
information inserted in appropriate sections will be submitted to SMO for final
review and approval.

 

 

[*]

 

Reviewed/Approved

 

[*]

 

USSOCOM Industrial Security

21 Feb 08

 

 

14.  ADDITIONAL SECURITY REQUIREMENTS.  Requirements, in addition to ISM
requirements, are established for this contract.       o YES      x  NO

(If Yes, identify the pertinent contractual clauses in the contract document
itself, or provide an appropriate statement, which identifies the additional
requirements.  Provide a copy of the requirements to the Cognizant Security
Office.  Use Item 13 if additional space is needed.)

 

 

 

15.  INSPECTIONS.  Elements of this contract are outside the inspection
responsibility of the Cognizant Security Office.                            o
   YES        x  NO

(If Yes, explain and identify specific areas or elements carved out and the
activity responsible for inspections.  Use Item 13 if additional space is
needed.)

 

 

 

16.  CERTIFICATION AND SIGNATURE.  Security requirements stated herein are
complete and adequate for safeguarding the classified information to be released
or generated under this classified effort.  All questions shall be referred to
the official named below.

a.  TYPED NAME OF CERTIFYING
OFFICIAL
[*]

b.  TITLE
[*]

c.  TELEPHONE (Include Area Code)
     [*]

d.  ADDRESS (Include Zip Code)

17.  REQUIRED DISTRIBUTION

SOAL FW UAS

x

 a.  CONTRACTOR

Attn: [*]

o

 b.  SUBCONTRACTOR

7701 Tampa Point Blvd

x

 c.  COGNIZANT SECURITY OFFICE FOR PRIME AND      SUBCONTRACTOR

MacDil AFB, FL 33621-5323

o

 D.  U.S. ACTIVITY RESPONSIBLE FOR OVERSEAS       SECURITY

e.  SIGNATURE

 

       ADMINISTRATION

Original Signed

x

 E.  ADMINISTRATIVE CONTRACTING OFFICER

 

o

 F.  OTHERS AS NECESSARY   SOAL FW UAS

DD FORM 254 (BACK), DEC 1999

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 


 

CDRL LIST

 

H92222–08–D–0048

 

In accordance with contract document control, reporting, and management
requirements of a resulting contract, AVI’s contracts, finance, and designated
SUAV program management will maintain accurate documentation of relevant key
aspects of contract performance. The following list is submitted for the
Government’s review and comment and will be updated after final Government
approval of all submitted plans and procedures, which will become part of a
resulting contract.

 

CDRL No.

 

Title/Document Number

A001

 

System/Subsystem Specification (DI-MGMT-81431)

A002

 

Integrated Master Schedule (DI-MGMT-81650)

A003

 

Monthly Status Report (MSR) (DI-MGMT-80368)

A004

 

Unique Item Identification Report (DI-MGMT-80177B) (Bar Code Identification
Report)

A005

 

Contract Work Breakdown Structure (DI-MGMT-81334)

A006

 

Performance and Cost Report (DI-FNCL-80912)

A007

 

Contract Funds Status Report (DI-MGMT-81468)

A008

 

Hazardous Material Management Program (DI-MGMT-81398)

A009

 

Hazardous Material Management Program Report (DI-MISC-81397)

A010

 

Acceptance Test Plan (DI-QCIC-80553)

A011

 

Failure Mode Effects, and Criticality Analysis Report (DI-ILSS-81495)

A012

 

Instructional Performance Requirements Document (DI-SESS-81518)

A013

 

Training Program Structure Document (DI-SESS-81521)

A014

 

Training Conduct Support Document (DI-SESS-81523)

A015

 

Test Package (DI-SESS-81525B)

A016

 

Transportability Report (DI-PACK-80880C)

A017

 

Baseline Description Document (DI-CMAN-81121)

A018

 

Engineering Change Proposal (DI-CMAN-80639)

A019

 

Configuration Status Accounting Information (DI-CMAN-81253)

A020

 

System Safety Program Plan (SSPP) (DI-SAFT-81626)

A021

 

Safety Assessment Report (SAR) (DI-SAFT-80102)

A022

 

Corrosion Prevention and Control Plan (DI-MFFP-81403)

A023

 

Interface Control Document (ICD) (DI-CMAN-81248)

A024

 

Frequency Allocation Data (DI-MISC-81174)

A025

 

Commercial Off-The-Shelf (COTS) Manual and Associated Supplemental Data
(DI-TMSS-80527B)

A026

 

Coordinated Test Plan (DI-MGMT-80937)

A027

 

Test/Inspection Report (DI-NDTI-80809)

A028

 

Inventory and Utilization Report (DI-MISC-81107)

 


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

Public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Washington Headquarters
Services, Directorate for information Operation and Reports, 1215 Jefferson
Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the Office of
Management and Budget, Paperwork Reduction Project (0704-0188), Washington, DC
20503.  Please DO NOT RETURN your form to either of these addresses.  Send
completed form to the Government Issuing Contracting Officer for the Contract/PR
No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

       0001-0005

 B.  EXHIBIT

                    A

 C.  CATEGORY:

     TDP      X            TM               OTHER                          _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

H92222-08-D-0048

 F.  CONTRACTOR

AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A001

 2.  TITLE OF DATA ITEM 

  System Specification Document

 3.  SUBTITLE

     AECV SUAS System Specification Document

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MGMT-81024

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

       DD

               C

       ONE/R

 

       3MAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             A

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 8:  Content approval.

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.  Further revisions within 10
working days

 

 

 

 

 

 

of Government direction or whenever a change impacts testing or the Testing
Program.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Letter only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A002

 2.  TITLE OF DATA ITEM 

   AECV SUAS Integrated Master Schedule

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

      DI-MGMT-81650

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

       DD

       C

       ONE/R

 

       2MAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             A

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

Block 8:  Content approval.

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:  Letter only.  Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

 

H.  DATE

 I.  APPROVED BY

                           [*]

J.  DATE

     29 Feb 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    1     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

Public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Washington Headquarters
Services, Directorate for information Operation and Reports, 1215 Jefferson
Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the Office of
Management and Budget, Paperwork Reduction Project (0704-0188), Washington, DC
20503.  Please DO NOT RETURN your form to either of these addresses.  Send
completed form to the Government Issuing Contracting Officer for the Contract/PR
No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

       0001-0005        

 B.  EXHIBIT

                    A

 C.  CATEGORY:

     TDP      X            TM               OTHER                          _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A003

 2.  TITLE OF DATA ITEM 

  Status Report

 3.  SUBTITLE

     AECV SUAS Monthly Status Report

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MGMT-81334C

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

       DD

               C

MONTHLY

 

       1MAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             A

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

SOAL KW (PCO)

 

 

 

 

 

Block 8:  Content approval.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 12  One month after contract award

 

 

 

 

 

 

 

Block 14: Electronic Transmission of data is required as much as practical. 
Letter only.  Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A004

 2.  TITLE OF DATA ITEM 

   Unique Item Identification Report

 3.  SUBTITLE

     See Blk 16

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

      DI-MGMT-80177A

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                    USSOCOM PM-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

       No

       D

QTRLY

 

       See BLK 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             A

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       See BLK 16

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

SOAL FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

1

 

 

 

 

DCMA

 

1

 

 

 

Block 10, 12 and 13:  Submission of the First UID Report will be required NLT 90
days after delivery of the first AECV system, then quarterly thereafter.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:  Electronic Transmission of data is required as much as practical. 
The first address in Block 14 is for electronic delivery of unclassified data.

The detailed list is for delivery of paper copies where necessary, i.e.,
classified documents.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

3

 

 

 

G.  PREPARED BY

 

H.  DATE

 I.  APPROVED BY

     [*]

J.  DATE

    29 Feb 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    2     of
   14     Pages

1059/183

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

Public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Washington Headquarters
Services, Directorate for information Operation and Reports, 1215 Jefferson
Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the Office of
Management and Budget, Paperwork Reduction Project (0704-0188), Washington, DC
20503.  Please DO NOT RETURN your form to either of these addresses.  Send
completed form to the Government Issuing Contracting Officer for the Contract/PR
No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                       0001-0005

 B.  EXHIBIT

                    B

 C.  CATEGORY:

     TDP     X             TM               OTHER                          _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

         AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A005

 2.  TITLE OF DATA ITEM 

 Contract Work Breakdown Structure

 3.  SUBTITLE

     AECV Contract Work Breakdown Structure

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MGMT-81334

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

       ONE/R

 

       30DAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A006

 2.  TITLE OF DATA ITEM 

   Performance and Cost Report

 3.  SUBTITLE

AECV Performance and Cost Report

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-FNCL-80912

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

MTHLY

 

       30DAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             A

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:  Letter only.  Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

 4 Apr 2008

 I.  APPROVED BY

                             [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    3     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

Public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Washington Headquarters
Services, Directorate for information Operation and Reports, 1215 Jefferson
Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the Office of
Management and Budget, Paperwork Reduction Project (0704-0188), Washington, DC
20503.  Please DO NOT RETURN your form to either of these addresses.  Send
completed form to the Government Issuing Contracting Officer for the Contract/PR
No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                       0001-0005

 B.  EXHIBIT

B

 C.  CATEGORY:

     TDP      X            TM               OTHER           X               _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A007

 2.  TITLE OF DATA ITEM 

  Contract Funds Status Report

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MGMT-81468

0

 5.  CONTRACT REFERENCE

                             SOW Para

 

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

MTHLY

 

       30DAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A008

 2.  TITLE OF DATA ITEM 

     Hazardous Materials Management Program

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MGMT-81398

 

 5.  CONTRACT REFERENCE

                             SOW Para

 

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

ONE/R

 

       2MAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.  Further revisions within 10
working days

 

 

 

 

 

 

of Government direction.

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                      [*]

J.  DATE

 30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    4     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

Public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Washington Headquarters
Services, Directorate for information Operation and Reports, 1215 Jefferson
Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the Office of
Management and Budget, Paperwork Reduction Project (0704-0188), Washington, DC
20503.  Please DO NOT RETURN your form to either of these addresses.  Send
completed form to the Government Issuing Contracting Officer for the Contract/PR
No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                       0001-0005

 B.  EXHIBIT

B

 C.  CATEGORY:

     TDP     X             TM               OTHER                         _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A009

 2.  TITLE OF DATA ITEM 

  Hazardous Material Management Program Report

 3.  SUBTITLE

    

 

 17.    PRICE GROUP

 

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MGMT-81397

 

 5.  CONTRACT REFERENCE

                             SOW Para

 

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

       ONE/R

 

       2MAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.  Further revisions within 10
working days

 

 

 

 

 

 

of Government direction.

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A010

 2.  TITLE OF DATA ITEM 

    Acceptance Test Plan

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-QCIC-80553

 

 5.  CONTRACT REFERENCE

                             SOW Para

 

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

       ONE/R

 

       2MAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Blocks 12 & 13:  Government has 30 days to review.  Further revisions within 10
working days

 

 

 

 

 

 

of Government direction.

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                              [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    5     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

Public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Washington Headquarters
Services, Directorate for information Operation and Reports, 1215 Jefferson
Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the Office of
Management and Budget, Paperwork Reduction Project (0704-0188), Washington, DC
20503.  Please DO NOT RETURN your form to either of these addresses.  Send
completed form to the Government Issuing Contracting Officer for the Contract/PR
No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                  0001-0005 & 0012

 B.  EXHIBIT

                        A

 C.  CATEGORY:

     TDP     X             TM               OTHER                          _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A011

 2.  TITLE OF DATA ITEM  

 Failure Mode Effects, and Criticality Analysis Report

 3.  SUBTITLE

    

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-ILSS-81495

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

       ONE/R

 

       90DAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A012

 2.  TITLE OF DATA ITEM  

   Instructional Performance Requirements Document

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-SESS-81518

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

       ONE/R

 

       (See 16)

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  First submission 30 days prior to start of training or
verification event.  Revisions

 

 

 

 

 

 

30 days prior to start of training event requiring new document.

 

 

 

 

 

 

Block 14:  Letter only.  Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                              [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    6     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

       Public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Washington
Headquarters Services, Directorate for information Operation and Reports, 1215
Jefferson Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the
Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.  Please DO NOT RETURN your form to either of these
addresses.  Send completed form to the Government Issuing Contracting Officer
for the Contract/PR No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                           0006

 B.  EXHIBIT

                    F

 C.  CATEGORY:

     TDP      X            TM               OTHER                         _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A013

 2.  TITLE OF DATA ITEM  

 Training Program Structure Document

 3.  SUBTITLE

    

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

    DI-SESS-81521      

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

       ONE/R

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  First submission 30 days prior to start of training or
verification event.  Revisions

 

 

 

 

 

 

30 days prior to start of training event requiring new document.

 

 

 

 

 

 

Block 14:  Letter only.  Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A014

 2.  TITLE OF DATA ITEM  

                Training Conduct Support Document

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-SESS-81523

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

       ONE/R

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  First submission 30 days prior to start of training or
verification event.  Revisions

 

 

 

 

 

 

30 days prior to start of training event requiring new document.

 

 

 

 

 

 

Block 14:  Letter only.  Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                              [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    7     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

       Public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Washington
Headquarters Services, Directorate for information Operation and Reports, 1215
Jefferson Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the
Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.  Please DO NOT RETURN your form to either of these
addresses.  Send completed form to the Government Issuing Contracting Officer
for the Contract/PR No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                     0010 & 0012        

 B.  EXHIBIT

                    F

 C.  CATEGORY:

     TDP      X            TM               OTHER                          _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A015

 2.  TITLE OF DATA ITEM  

 Test Package

 3.  SUBTITLE

    

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

   DI-SESS-81525B

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

       ONE/R

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  First submission 30 days prior to start of training or
verification event.  Revisions

 

 

 

 

 

 

30 days prior to start of training event requiring new document.

 

 

 

 

 

 

Block 14:  Letter only.  Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A016

 2.  TITLE OF DATA ITEM  

                Transportability Report

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

DI-PACK-80880C

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

       ONE/R

 

       90DAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:  Letter only.  Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                         [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    8     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

       Public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Washington
Headquarters Services, Directorate for information Operation and Reports, 1215
Jefferson Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the
Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.  Please DO NOT RETURN your form to either of these
addresses.  Send completed form to the Government Issuing Contracting Officer
for the Contract/PR No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                       0001-0005

 B.  EXHIBIT

                    A

 C.  CATEGORY:

     TDP      X            TM               OTHER                          _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A017

 2.  TITLE OF DATA ITEM  

 Baseline Description Document

 3.  SUBTITLE

    

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-CMAN-81121

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

       ONE/R

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.  First submission 15 Days
after FRP approval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A018

 2.  TITLE OF DATA ITEM  

                Engineering Change Proposal

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-CMAN-80639

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

ASREQ

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Formal submittal 1 week prior to JCCB review of ECP

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                              [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    9     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

       Public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Washington
Headquarters Services, Directorate for information Operation and Reports, 1215
Jefferson Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the
Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.  Please DO NOT RETURN your form to either of these
addresses.  Send completed form to the Government Issuing Contracting Officer
for the Contract/PR No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                       0001-0005

 B.  EXHIBIT

                    A

 C.  CATEGORY:

     TDP      X            TM               OTHER                         _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A019

 2.  TITLE OF DATA ITEM  

 Configuration Status Accounting Information

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-CMAN-81253

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

MTHLY

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  First Submission 30 days after Baseline Description Document
submitted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A020

 2.  TITLE OF DATA ITEM  

   System Safety Program Plan (SSPP)

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-SAFT-81626

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

       ONE/R

 

       90DAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                              [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    10     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

       Public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Washington
Headquarters Services, Directorate for information Operation and Reports, 1215
Jefferson Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the
Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.  Please DO NOT RETURN your form to either of these
addresses.  Send completed form to the Government Issuing Contracting Officer
for the Contract/PR No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                       0001-0005

 B.  EXHIBIT

                    A

 C.  CATEGORY:

     TDP       X           TM               OTHER                         _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A021

 2.  TITLE OF DATA ITEM  

 Safety Assessment Report (SAR)

 3.  SUBTITLE

    

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

    DI-SAFT-80102    

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

       ONE/R

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  First submission 30 days prior to test event or fielding.

 

 

 

 

 

 

Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A022

 2.  TITLE OF DATA ITEM  

Corrosion Prevention and Control Plan

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MFFP-81403

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

       ONE/R

 

       4MAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g230961ka63i001.gif]

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                              [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    11     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

       Public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Washington
Headquarters Services, Directorate for information Operation and Reports, 1215
Jefferson Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the
Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.  Please DO NOT RETURN your form to either of these
addresses.  Send completed form to the Government Issuing Contracting Officer
for the Contract/PR No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                       0001-0005

 B.  EXHIBIT

                    A

 C.  CATEGORY:

     TDP       X           TM               OTHER                         _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A023

 2.  TITLE OF DATA ITEM  

 Interface Control Document

 3.  SUBTITLE

 AECV Payload, Datalink, GCS, Simulator Interface Control Documents

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

                 DI-CMAN-81248

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               C

       ONE/R

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  First submission 30 days after FRP approval. Government has 30
days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A024

 2.  TITLE OF DATA ITEM  

                Frequency Allocation Data

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MISC-81174

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       C

ASREQ

 

       60DAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Format on form DD 1494

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13: Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                              [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    12     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

       Public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Washington
Headquarters Services, Directorate for information Operation and Reports, 1215
Jefferson Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the
Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.  Please DO NOT RETURN your form to either of these
addresses.  Send completed form to the Government Issuing Contracting Officer
for the Contract/PR No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                 0001-0005 &  0012

 B.  EXHIBIT

                    A

 C.  CATEGORY:

     TDP    X              TM               OTHER                          _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A025

 2.  TITLE OF DATA ITEM  

 Commercial Off-The-Shelf (COTS) Manual and Associated Supplemental Data

 3.  SUBTITLE

     AECV Operator’s and Maintenance Manual

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

DI-TMSS-80527B

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

       ONE/R

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Submission 30 days prior to training or verification event.

 

 

 

 

 

 

Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A026

 2.  TITLE OF DATA ITEM  

                Coordinated Test Plan

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MGMT-80937

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

ASREQ

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Submission 10 days prior to start of test event. Government has
5 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

               [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                 
   Previous editions are obsolete
                                                               Page    13     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 

          CONTRACT DATA REQUIREMENTS LIST

                                                              (2 Data Items)

         Form Approved

         OMB No. 0704-0188

 

 

       Public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Washington
Headquarters Services, Directorate for information Operation and Reports, 1215
Jefferson Davis Highway, Suite 1204, Arlington, VA  22202-4302, and to the
Office of Management and Budget, Paperwork Reduction Project (0704-0188),
Washington, DC 20503.  Please DO NOT RETURN your form to either of these
addresses.  Send completed form to the Government Issuing Contracting Officer
for the Contract/PR No. listed in Block E.

 

 

 A.  CONTRACT LINE ITEM NO.

                           0012

 B.  EXHIBIT

                    A

 C.  CATEGORY:

     TDP       X           TM               OTHER                          _

 

 

 D.  SYSTEM / ITEM

       AECV SUAS System 

 E.  CONTRACT / PR NO.

            H92222-08-D-0048

 F.  CONTRACTOR

 AeroVironment Inc.

 

 

 1.  DATA ITEM NO.

      A027

 2.  TITLE OF DATA ITEM  

 Test/Inspection Report

 3.  SUBTITLE

    

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-NDTI-80809

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

               USSOCOM APEO FW UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

         REQUIRED

 10.  FREQUENCY

 

 12.  DATE OF FIRST SUBMISSION

 

 14.                                  DISTRIBUTION

 

 

      

               D

ASREQ

 

       See 16

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

             

 

 11.  AS OF DATE

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

       (See 16)

 

 

     Draft

                Final

 

 

 

 

 

 

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM APEO-FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  30 after completion of test event.  Government has 30 days to
review.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

 1.  DATA ITEM NO.

      A028

 2.  TITLE OF DATA ITEM  

                Inventory and Utilization Report

 3.  SUBTITLE

 

 

 17.    PRICE GROUP

 4.  AUTHORITY (Data Acquisition Document No.)

       DI-MISC-81107

 5.  CONTRACT REFERENCE

                             SOW Para

 6.  REQUIRING OFFICE

                        SOAL FW-UAS

 

 18.    ESTIMATED

          TOTAL PRICE

 7.  DD 250 REQ

 

 9.      DIST STATEMENT

          REQUIRED

 10.  FREQUENCY

 12.  DATE OF FIRST SUBMISSION

 14.                                  DISTRIBUTION

 

 

      

       D

MTHLY

 

30DAC

 

 

 

             a.  ADDRESSEE

                   b.  COPIES

 

 

 8.  APP CODE

 

             

 

 11.  AS OF DATE

 

                    

 13.    DATE OF SUBSEQUENT

          SUBMISSION

        (See 16)

 

 

     Draft

                Final

 

 

 

 

 

               

 

 

       Reg

     Repro

 

 

 16.  REMARKS

USSOCOM FW UAS

1

1

 

 

 

Block 4:  Contractor’s format acceptable.

SOAL KW (PCO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blocks 12 & 13:  Government has 30 days to review.

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 14:    Electronic Transmission of data is required as much as practical. 
Letter only.

 

 

 

 

 

 

Send only notification of completion to PCO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15.  TOTAL

1

1

 

 

 

G.  PREPARED BY

[*]

H.  DATE

4 Apr 2008

 I.  APPROVED BY

                              [*]

J.  DATE

     30 Jun 08

 

 

DD Form 1423-2, DEC 91                                                    
Previous editions are obsolete
                                                               Page    14     of
   14     Pages

 

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.